EXHIBIT 10.10

 

SMTC MANUFACTURING CORPORATION OF CANADA

 

and

 

CIBC MELLON TRUST COMPANY

 

--------------------------------------------------------------------------------

 

SHARE PURCHASE WARRANT INDENTURE

 

Providing for the Creation and Issue of

Share Purchase Warrants

 

--------------------------------------------------------------------------------

 

Dated as of March 3, 2004



--------------------------------------------------------------------------------

Table of Contents

 

          Page No.


--------------------------------------------------------------------------------

Article 1 INTERPRETATION    2

1.1

   Definitions    2

1.2

   Meaning of Outstanding    4

1.3

   Words Importing the Singular and Gender    5

1.4

   Interpretation Not Affected by Headings, Etc.    5

1.5

   Day Not a Business Day    5

1.6

   Time of the Essence    5

1.7

   Currency    5

1.8

   Applicable Law    6

1.9

   Beneficiaries    6 Article 2 THE SHARE PURCHASE WARRANTS    6

2.1

   Creation and Authorization of Share Purchase Warrants    6

2.2

   Terms of Share Purchase Warrants    6

2.3

   Form of Share Purchase Warrant Certificates    6

2.4

   Signing of Share Purchase Warrant Certificates    7

2.5

   Certification by Trustee    7

2.6

   Share Purchase Warrants to Rank Pari Passu    8

2.7

   Canadian Transfer Restrictions    8

2.8

   United States Transfer Restrictions    8

2.9

   Legend for Share Purchase Warrant Certificates of Non-U.S. Persons    9

2.10

   Reliance by Trustee    10

2.11

   Issue in Substitution for Lost Certificates, Etc.    11

2.12

   Cancellation of Surrendered Share Purchase Warrants    12

2.13

   Warrantholder not a Shareholder    12



--------------------------------------------------------------------------------

Article 3 REGISTRATION, TRANSFER, EXCHANGE AND OWNERSHIP OF SHARE PURCHASE
WARRANTS    12

3.1

   Registration and Transfer of Share Purchase Warrants    12

3.2

   Exchange of Share Purchase Warrant Certificates    14

3.3

   Reasonable Charges for Transfer or Exchange    14

3.4

   Ownership of Share Purchase Warrants    14

3.5

   Assumption by Transferee    15 Article 4 EXERCISE OF SHARE PURCHASE WARRANTS
   15

4.1

   Exercise    15

4.2

   Effect of Exercise    16

4.3

   No Fractional Exchangeable Shares    17

4.4

   Recording    17

4.5

   Securities Restrictions    17 Article 5 ADJUSTMENTS    18

5.1

   Definitions    18

5.2

   Adjustment of Exchange Rate    19

5.3

   Adjustment of Exercise Price    20

5.4

   Adjustment Rules    22 Article 6 COVENANTS    24

6.1

   General Covenants    24

6.2

   Trustee’s Remuneration and Expenses    26

6.3

   Performance of Covenants by Trustee    26 Article 7 ENFORCEMENT    26

7.1

   Warrantholders May Not Sue    26

7.2

   Legal Proceedings by Warrantholders    27

7.3

   Trustee May Institute All Proceedings    27

 

- ii -



--------------------------------------------------------------------------------

7.4

   Immunity of Shareholders, etc.    27

7.5

   Limitation of Liability    27 Article 8 MEETINGS OF WARRANTHOLDERS    28

8.1

   Right to Convene Meetings    28

8.2

   Notice    28

8.3

   Chairman    28

8.4

   Quorum    28

8.5

   Power to Adjourn    29

8.6

   Show of Hands    29

8.7

   Poll    29

8.8

   Voting    29

8.9

   Regulations    30

8.10

   SMTC Canada and Trustee may be Represented    30

8.11

   Powers Exercisable by Extraordinary Resolution    30

8.12

   Meaning of “Extraordinary Resolution”    31

8.13

   Powers Cumulative    32

8.14

   Minutes    32

8.15

   Instruments in Writing    33

8.16

   Binding Effect of Resolutions    33

8.17

   Holdings by SMTC Canada and Subsidiaries Disregarded    33 Article 9
SUPPLEMENTAL INDENTURES AND SUCCESSOR CORPORATIONS    33

9.1

   Provision for Supplemental Indentures for Certain Purposes    33

9.2

   Successor Corporations    34 Article 10 CONCERNING THE TRUSTEE    35

10.1

   Trust Indenture Legislation    35

10.2

   Trustee’s Authority to Carry on Business    35

 

- iii -



--------------------------------------------------------------------------------

10.3

   Rights and Duties of Trustee    35

10.4

   Evidence, Experts and Advisers    36

10.5

   Documents, Money, Etc. held by Trustee    37

10.6

   Action by Trustee to Protect Interests    37

10.7

   Trustee not Required to Give Security    37

10.8

   Protection of Trustee    37

10.9

   Replacement of Trustee    38

10.10

   Conflict of Interest    39

10.11

   Acceptance of Trusts    40 Article 11 GENERAL    40

11.1

   Notice to SMTC Canada and Trustee    40

11.2

   Notice to Warrantholders    41

11.3

   Satisfaction and Discharge of Indenture    41

11.4

   Sole Benefit of Parties and Warrantholders    42

11.5

   Discretion of Directors    42

11.6

   Counterparts and Formal Date    42

11.7

   Language    42

11.8

   Assignment    42

11.9

   Benefit of the Agreement    42 SCHEDULE A – FORM OF SHARE PURCHASE WARRANT   
  APPENDIX 1 – NOTICE OF EXERCISE      APPENDIX 2 – FORM OF TRANSFER     

 

- iv -



--------------------------------------------------------------------------------

SHARE PURCHASE WARRANT INDENTURE

 

THIS INDENTURE dated as of March 3, 2004

 

BETWEEN:

 

SMTC MANUFACTURING CORPORATION OF CANADA, a corporation incorporated under the
laws of the Province of Ontario (“SMTC Canada” or the “Corporation”)

 

- and -

 

CIBC MELLON TRUST COMPANY, a trust company incorporated under the laws of Canada
(the “Trustee”)

 

WHEREAS:

 

A. SMTC Canada, an indirect wholly-owned subsidiary of SMTC Corporation, a
corporation organized under the laws of the State of Delaware (“SMTC”), wishes
to raise money and therefore proposes to create, issue and sell Special Warrants
pursuant to a special warrant indenture and escrow agreement of even date
herewith (the “Special Warrant Indenture”) made between SMTC Canada and the
Trustee, each Special Warrant entitling the holder thereof to acquire, at no
additional consideration, one unit comprised of (i) one Exchangeable Share and
(ii) one-half of one share purchase warrant (each whole warrant, a “Share
Purchase Warrant”) subject to adjustment as provided therein, upon the terms and
conditions therein set forth;

 

B. SMTC Canada is duly authorized to create and issue the Share Purchase
Warrants as herein provided and complete the transactions contemplated herein;

 

C. All things necessary have been done and performed to make the Share Purchase
Warrant Certificates, when certified by the Trustee and issued and delivered as
herein provided, legal, valid and binding on SMTC Canada with the benefits of
and subject to the terms of this Indenture; and

 

D. The Trustee has agreed to enter into this Indenture and to hold all rights,
interests and benefits contained herein for and on behalf of those persons who
from time to time become holders of Share Purchase Warrants issued pursuant to
this Indenture;

 

NOW THEREFORE THIS INDENTURE WITNESSES that for good and valuable consideration
mutually given, the receipt and sufficiency of which are, by each of SMTC Canada
and the Trustee, hereby acknowledged, SMTC Canada hereby appoints the Trustee as
trustee for the Warrantholders, to hold all rights, interests and benefits
contained herein for and on behalf of those persons who from time to time become
holders of Share Purchase Warrants issued pursuant to this Indenture, and the
parties hereby covenant, agree and declare as follows.

 

The foregoing statement of fact and recitals are made by the Corporation and not
the Trustee.



--------------------------------------------------------------------------------

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

 

In this Indenture, unless there is something in the subject matter or context
inconsistent therewith:

 

(1) “affiliate” shall have the meaning ascribed to such term in the Business
Corporations Act (Ontario), as amended;

 

(2) “Applicable Legislation” means such provisions of any statute of Canada, of
a province thereof or of any other jurisdiction, and of regulations under any
such statute, relating to trust indentures or to the rights, duties and
obligations of corporations and of warrant trustees under trust indentures, as
are from time to time in force and applicable to this Indenture;

 

(3) “business day” means any day that is not a Saturday, Sunday or statutory
holiday in Ontario or a day when the principal office of the Trustee in Toronto,
Ontario is not generally open to the public for the transaction of business;

 

(4) “Closing Date” means March 3, 2004 or such other date as agreed up on by the
Underwriters and SMTC Canada;

 

(5) “counsel” means a barrister or solicitor or a firm of barristers and
solicitors (who may be counsel for);

 

(6) “director” means a director of SMTC Canada for the time being, and reference
to action by the directors means action by the directors of SMTC Canada as a
board or, to the extent empowered, by a committee of the board, in each case by
resolution duly passed;

 

(7) “Exchangeable Shares” means the exchangeable shares in the capital of SMTC
Canada which are exchangeable at the option of the holder, at any time, for one
Underlying Common Share, provided that in the event of any adjustment pursuant
to Article 5, “Exchangeable Shares” will thereafter mean the shares or other
securities or property resulting from such adjustment;

 

(8) “Exercise Date” means, with respect to any Share Purchase Warrant exercised
by the holder thereof, the day on which the Share Purchase Warrant is exercised
in accordance with the provisions of Section 4.1;

 

(9) “Exercise Price” means the price at which a Share Purchase Warrant is
exercisable into an Exchangeable Share, being Cdn.$1.85 per Exchangeable Share
as at the Exercise Date as such price shall have been adjusted under Article 5;

 

(10) “Expiry Time” means 5:00 p.m. (Toronto time) on March 4, 2009;

 

(11) “Extraordinary Resolution” has the meaning attributed thereto in Sections
8.12 and 8.15;

 

- 2 -



--------------------------------------------------------------------------------

(12) “Final Prospectus” means the (final) prospectus to be filed by SMTC Canada
with the Securities Commissions for the purpose of qualifying for distribution
in the Qualifying Jurisdictions the Exchangeable Shares and Share Purchase
Warrants, issuable on exercise or deemed exercise of Special Warrants and
includes any amendment thereto;

 

(13) “Issue Date” means the dates upon which Share Purchase Warrants are issued
hereunder from time to time, each such date being an “Issue Date”;

 

(14) “person” means an individual, corporation, partnership, trustee or
unincorporated;

 

(15) “Prospectus Qualification Date” means the date on which the last of the
receipts for the Final Prospectus has been obtained by SMTC Canada from the
Securities Commissions;

 

(16) “Qualifying Jurisdictions” means the Provinces of Ontario, British
Columbia, Alberta, Quebec, Saskatchewan and Nova Scotia;

 

(17) “Securities Commissions” means the securities regulatory authorities of the
Qualifying Jurisdictions;

 

(18) “Share Purchase Warrant Certificate” means a certificate evidencing one or
more Share Purchase Warrants, substantially in the form set out in Schedule “A”;

 

(19) “Share Purchase Warrant Exchangeable Shares” means the Exchangeable Shares
issuable to the holder thereof on exercise of the Share Purchase Warrants;

 

(20) “Share Purchase Warrants” means the share purchase warrants of SMTC Canada
created and authorized for issue pursuant to Section 2.1 hereof, for issue upon
the exercise of Special Warrants, each such Share Purchase Warrant entitling the
holder thereof to acquire one Exchangeable Share at the Exercise Price at any
time prior to the Expiry Time;

 

(21) “SMTC” means SMTC Corporation, a corporation incorporated under the laws of
the State of Delaware, of which SMTC Canada is an indirectly wholly-owned
subsidiary;

 

(22) “SMTC Canada” or the “Corporation” means SMTC Manufacturing Corporation of
Canada, and includes any successor corporation to or of SMTC Canada;

 

(23) “SMTC Canada’s Auditors” means KPMG LLP, the firm of chartered accountants
duly appointed as auditors of SMTC Canada for the time being;

 

(24) “SMTC director” means a director of SMTC for the time being, and reference
to action by the directors means action by the directors of SMTC as a board or,
to the extent empowered, by a committee of the board, in each case by resolution
duly passed;

 

(25) “Special Warrant Indenture” means the special warrant indenture and escrow
agreement between SMTC Canada and CIBC Mellon Trust Company dated March 3, 2004
relating to the creation and issue of Special Warrants;

 

(26) “Special Warrants” means the special warrants created and issued pursuant
to the Special Warrant Indenture;

 

- 3 -



--------------------------------------------------------------------------------

(27) “this Share Purchase Warrant Indenture”, “this Indenture”, “hereto”,
“hereunder”, “hereof”, “herein”, “hereby” and similar expressions mean or refer
to this Share Purchase Warrant Indenture and any indenture, deed or instrument
supplemental or ancillary hereto, and the expressions “Article”, “Section”,
“Subsection” and “paragraph” followed by a number mean the specified Article,
Section, Subsection or paragraph of this Share Purchase Warrant Indenture;

 

(28) “Trustee” means CIBC Mellon Trust Company, the party of the second part
hereunder and includes any successor or permitted assigns for the time being in
the trusts created hereby;

 

(29) “Underlying Common Shares” means the common shares in the capital of SMTC,
issuable upon exercise of the exchange or other rights attaching to the
Exchangeable Shares and any other securities into which such shares may be
charged, from time to time;

 

(30) “voting shares” of any corporation means shares of one or more classes or
series of a class of shares in the capital of such corporation carrying voting
rights under all circumstances (and not by reason of the happening of a
contingency) sufficient if exercised to elect all of the directors of such
corporation, provided that such shares will be deemed not to cease to be voting
shares solely by reason of a right to vote for the election of one or more of
the directors of such corporation accruing to shares of another class or series
of a class of shares of such corporation by reason of the happening of a
contingency;

 

(31) “Warrantholders” or “holders” means the persons for the time being entered
in a register of holders described in Section 3.1 as holders of Share Purchase
Warrants;

 

(32) “Warrantholders’ Request” means an instrument, signed in one or more
counterparts by Warrantholders who hold in the aggregate not less than 10% of
the total number of Share Purchase Warrants outstanding for the time being,
requesting the Trustee to take some action or proceeding specified therein; and

 

(33) “written order of SMTC Canada”, “written request of SMTC Canada”, “written
consent of SMTC Canada”, “written direction of SMTC Canada” and “certificate of
SMTC Canada” mean, respectively, a written order, request, consent, direction
and certificate signed in the name of SMTC Canada by any director or officer of
SMTC Canada or by any other individual to whom such signing authority is
delegated by the directors from time to time, and may consist of one or more
instruments so executed.

 

1.2 Meaning of Outstanding

 

Each Share Purchase Warrant certified and delivered by the Trustee under this
Indenture will be deemed to be outstanding until it is cancelled or delivered to
the Trustee for cancellation as the case may be, or until the Share Purchase
Warrants have been exercised pursuant to the terms of this Indenture, provided
that:

 

  (a) when a new Share Purchase Certificate has been issued in substitution for
a Share Purchase Warrant Certificate which has been lost, stolen or destroyed,
only one of such Share Purchase Warrant Certificates will be counted for the
purposes of determining the number of Share Purchase Warrants outstanding; and

 

- 4 -



--------------------------------------------------------------------------------

  (b) for the purposes of any provision of this Indenture entitling holders of
outstanding Share Purchase Warrants to vote, sign consents, requisitions or
other instruments or take any other action under this Indenture, Share Purchase
Warrants owned, directly or indirectly, legally or beneficially by SMTC Canada
or an affiliate of SMTC Canada will be disregarded except that:

 

  (i) for the purposes of determining whether the Trustee will be protected in
acting or relying on any such vote, consent, requisition or other instrument or
action, only the Share Purchase Warrants which have been certified by SMTC
Canada in a certificate of SMTC Canada to the Trustee as so owned will be so
disregarded; and

 

  (ii) Share Purchase Warrants so owned which have been pledged in good faith,
other than to SMTC Canada or an affiliate thereof, will not be so disregarded if
the pledgee establishes to the satisfaction of the Trustee the pledgee’s right
to vote such Share Purchase Warrants in its discretion free from the control of
SMTC Canada or an affiliate thereof.

 

1.3 Words Importing the Singular and Gender

 

Words importing the singular include the plural and vice versa and words
importing a particular gender include all genders.

 

1.4 Interpretation Not Affected by Headings, Etc.

 

The division of this Indenture into Articles, Sections, Subsections, paragraphs,
subparagraphs, clauses and subclauses and the insertion of headings are for
convenience of reference only and will not affect the construction or
interpretation of this Indenture.

 

1.5 Day Not a Business Day

 

If the day on or before which any action that would otherwise be required to be
taken hereunder is not a business day in the place where the action is required
to be taken, that action will be required to be taken on or before the requisite
time on the next succeeding day that is a business day with the same force and
effect as if taken within the period for the taking of such action.

 

1.6 Time of the Essence

 

Time will be of the essence in all respects in this Indenture and the Share
Purchase Warrant Certificates.

 

1.7 Currency

 

Except as otherwise stated, all dollar amounts herein are expressed in Canadian
dollars.

 

- 5 -



--------------------------------------------------------------------------------

1.8 Applicable Law

 

This Indenture and the Share Purchase Warrant Certificates will be construed and
enforced in accordance with the laws prevailing in the Province of Ontario and
with the federal laws of Canada applicable therein and will be treated in all
respects as Ontario contracts. The parties irrevocably attorn and submit to the
non-exclusive jurisdiction of the courts of the Province of Ontario with respect
to any matter arising under or related to this Indenture.

 

1.9 Beneficiaries

 

This Indenture is entered into by the Trustee for the benefit of all such
persons who are issued Share Purchase Warrants and each of them shall, upon such
issuance, be entered in the register as Warrantholders. The Trustee hereby
declares that it holds all rights, interest and benefits to be derived therefrom
for and on behalf of all such persons in accordance with the terms and
restrictions contained herein.

 

ARTICLE 2

THE SHARE PURCHASE WARRANTS

 

2.1 Creation and Authorization of Share Purchase Warrants

 

(1) 16,675,000 Share Purchase Warrants, each whole Share Purchase Warrant
entitling the holder thereof to be issued one Exchangeable Share (subject to
adjustment as provided herein) on the terms and subject to the conditions herein
provided, are hereby created and authorized for issuance upon exercise or deemed
exercise of Special Warrants in accordance with the Special Warrant Indenture.

 

(2) Upon exercise or deemed exercise of the Special Warrants in accordance with
the terms of the Special Warrant Indenture, Share Purchase Warrant Certificates
shall be executed by SMTC Canada and delivered to the Trustee, certified by or
on behalf of the Trustee upon the written order of SMTC Canada and delivered by
the Trustee to SMTC Canada or to the order of SMTC Canada pursuant to a written
direction of SMTC Canada, without any further act of or formality on the part of
SMTC Canada and without the Trustee receiving any consideration therefor.

 

2.2 Terms of Share Purchase Warrants

 

(1) Subject to Subsection 2.2(2) hereof, each Share Purchase Warrant issued
hereunder will entitle the holder thereof, upon the exercise thereof and payment
of the Exercise Price in accordance with the provisions of Article 4 hereof, to
be issued one Exchangeable Share.

 

(2) The Exercise Price and the number of Exchangeable Shares issuable on
exercise of a Share Purchase Warrant pursuant to Subsection 2.2(1) hereof, will
be adjusted upon the occurrence of the events and in the manner specified in
Article 5.

 

2.3 Form of Share Purchase Warrant Certificates

 

(1) The Share Purchase Warrant Certificates (including the signature of the
Trustee endorsed thereon) will be substantially in the form set out in Schedule
“A”, will be dated as of the

 

- 6 -



--------------------------------------------------------------------------------

     date hereof (regardless of the actual dates of their issue), will bear such
legends and distinguishing letters and numbers as SMTC Canada, with the approval
of the Trustee, may prescribe and will be issuable in any whole number
denomination. No fractional Share Purchase Warrants will be issued or otherwise
provided for hereunder.

 

Regardless of any adjustments pursuant to Article 5 of this Indenture, Share
Purchase Warrant Certificates representing Share Purchase Warrants shall
continue to be in the form set forth in Schedule “A” to this Indenture and shall
continue to express the number of Exchangeable Shares which may be acquired upon
the exercise of the Share Purchase Warrants evidenced thereby prior to any such
adjustments.

 

(2) The Share Purchase Warrant Certificates may be engraved, lithographed or
printed (the expression “printed” including for purposes hereof both original
typewritten material as well as mimeographed, mechanically, photographically,
photostatically or electronically reproduced, typewritten or other written
material), or partly in one form and partly in another, as SMTC Canada may
determine.

 

2.4 Signing of Share Purchase Warrant Certificates

 

(1) The Share Purchase Warrant Certificates will be signed by any director or
senior officer of SMTC Canada or by any other individual to whom such signing
authority is delegated by the directors from time to time.

 

(2) The signatures of any of the officers or individuals referred to in
Subsection 2.4(1) may be manual signatures, engraved, lithographed or printed in
facsimile and Share Purchase Warrant Certificates bearing such facsimile
signatures will be binding on SMTC Canada as if they had been manually signed by
such officers or individuals.

 

(3) Notwithstanding that any person whose manual or facsimile signature appears
on a Share Purchase Warrant Certificate as one of the officers or individuals
referred to in Subsection 2.4(1) no longer holds the same or any other office
with SMTC Canada at the date of issuance of any Share Purchase Warrant
Certificate or at the date of certification or delivery thereof, such Share
Purchase Warrant Certificate will, subject to Section 2.5, be valid and binding
on SMTC Canada, and such fact shall not affect in any way the entitlement of the
holder thereof to the benefits of this Indenture or the Share Purchase Warrant
Certificate(s) in question.

 

2.5 Certification by Trustee

 

(1) No Share Purchase Warrant Certificate, notwithstanding that such Share
Purchase Warrant Certificate has been signed in accordance with Section 2.4,
will be issued or, if issued, will be valid or entitle the holder to the
benefits hereof until it has been certified by manual signature by or on behalf
of the Trustee substantially in the form of the certificate set out in Schedule
“A” or in such other form approved by the Trustee. The certification by the
Trustee on a Share Purchase Warrant Certificate will be conclusive evidence as
against SMTC Canada that such Share Purchase Warrant Certificate has been duly
issued hereunder and, if issued, is valid and exercisable, and that the holder
thereof is entitled to the benefits hereof.

 

- 7 -



--------------------------------------------------------------------------------

(2) The certification by the Trustee on any Share Purchase Warrant Certificate
issued hereunder will not be construed as a representation or warranty by the
Trustee as to the validity of this Indenture (except in respect of its due
authorization, execution and delivery by, and enforceability against, the
Trustee) or such Share Purchase Warrant Certificate (except the due
certification thereof) or as to performance by SMTC Canada of its obligations
hereunder, and the Trustee will in no respect be liable or answerable for the
use made of any Share Purchase Warrant Certificate or of the consideration
therefor, except as otherwise specified herein.

 

2.6 Share Purchase Warrants to Rank Pari Passu

 

All Share Purchase Warrants will rank pari passu, whatever may be the actual
dates of issue of the Share Purchase Warrant Certificates by which they are
evidenced.

 

2.7 Canadian Transfer Restrictions

 

In order to ensure compliance with applicable Canadian securities laws, no
direct or indirect sale, transfer or repurchase of Share Purchase Warrants or
Share Purchase Warrant Exchangeable Shares shall be permitted from or by a
registered holder whose address is not in Canada (or who is not a resident of
Canada) to a purchaser or transferee whose address is in Canada (or who is a
resident of Canada) unless it is made in compliance with Applicable Legislation.
Each Warrantholder, by its acceptance of the Share Purchase Warrants, shall be
deemed to have acknowledged and agreed that if it is not a resident of Canada it
shall not transfer Share Purchase Warrants or Share Purchase Warrant
Exchangeable Shares except as provided in the immediately preceding sentence.

 

2.8 Transfer Restrictions

 

Each Share Purchase Warrant Certificate and all Share Purchase Warrant
Certificates issued in exchange therefor or in substitution therefor, shall bear
the legend set forth below (the “Legend”):

 

“THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
OFFERED, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
REGULATION S UNDER THE SECURITIES ACT OR UNLESS REGISTERED UNDER THE SECURITIES
ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. THIS WARRANT MAY NOT BE
EXERCISED BY OR ON BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE
SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.”

 

provided, that if the Share Purchase Warrants or Exchangeable Shares are being
sold outside the United States in accordance with Rule 904 of Regulation S under
the Securities Act, the Legend may be removed by providing a declaration to the
Trustee in the form attached as

 

- 8 -



--------------------------------------------------------------------------------

Schedule “B” hereto, or in such other form as the Corporation may from time to
time prescribe, to the effect that the sale of the securities is being made in
compliance with Rule 904 of Regulation S under the United States Securities Act
of 1933, as amended.

 

In order to ensure compliance with applicable United States securities laws, no
direct or indirect transfer or sale of Share Purchase Warrants bearing the
Legend may be made except in compliance with the Legend or unless otherwise
reasonably determined by SMTC Canada to be in accordance with Applicable
Legislation.

 

2.9 U.S. Transfer Restriction

 

Each Share Purchase Warrant Certificate originally issued to a person within the
United States and all Share Purchase Warrant Certificates issued in exchange
therefore or in substitution therefore, as well as certificates representing the
Exchangeable Shares issuable upon the exercise or deemed exercise of any Special
Warrants represented by any such Special Warrant Certificate shall bear the
legend set forth below (the “U.S. Legend”):

 

“DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT
OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA. A NEW CERTIFICATE BEARING NO
LEGEND, DELIVERY OF WHICH WILL CONSTITUTE “GOOD DELIVERY” MAY BE OBTAINED FROM
CIBC MELLON TRUST COMPANY UPON THE DELIVERY TO CIBC MELLON TRUST COMPANY AND THE
CORPORATION OF A DECLARATION TO THE EFFECT THAT (A) THE OFFER OR SALE ARE MADE
IN AN OFFSHORE TRANSACTION, (B) NO DIRECTED SELLING EFFORTS ARE MADE IN THE
UNITED STATES BY THE SELLER, AN AFFILIATE OR ANY PERSON ACTING ON THEIR BEHALF,
AND (C) THE SELLER IS NOT A DEALER OR A PERSON RECEIVING SELLING CONCESSIONS AND
THAT THE SALE OF THE SECURITIES REPRESENTED HEREBY IS BEING MADE IN COMPLIANCE
WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT.”

 

2.10 Legend for Share Purchase Warrant Certificates of Non-U.S. and Non-Canadian
Persons

 

Each Share Purchase Warrant Certificate issued to a person outside of the United
States and outside Canada who is not a U.S. person or a Canadian Person and all
Share Purchase Warrant Certificates issued in exchange therefor or in
substitution therefor, as well as the certificates representing the Exchangeable
Shares issuable upon the exercise of any Share Purchase Warrants represented by
any such Share Purchase Warrant Certificate in each case issued prior to the
Prospectus Qualification Date, shall bear the following legend (the “Non-U.S.
Legend”):

 

“FOR SHARE PURCHASE WARRANTS ISSUED TO NON-RESIDENTS OF CANADA, THE HOLDER, BY
ITS

 

- 9 -



--------------------------------------------------------------------------------

ACCEPTANCE OF THIS SECURITY, REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT WILL
NOT AND WILL NOT BE ENTITLED TO, DIRECTLY OR INDIRECTLY, SELL OR TRANSFER SHARE
PURCHASE WARRANTS INTO CANADA OR TO RESIDENTS OF CANADA, EXCEPT IN COMPLIANCE
WITH APPLICABLE CANADIAN SECURITIES LAWS. NO SALE OR TRANSFER INTO CANADA OR TO
A CANADIAN RESIDENT WILL BE REGISTERED BY THE TRUSTEE AND ANY ATTEMPT TO EFFECT
SUCH A TRANSFER IS INVALID UNLESS MADE IN COMPLIANCE WITH THE ABOVE-NOTED
RESTRICTIONS.”

 

2.11 Legend for Exchangeable Shares

 

Each Exchangeable Share issued upon exercise of the Share Purchase Warrants
shall bear the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED UPON
EXCHANGE OF SUCH SHARES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD, ASSIGNED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT OR
UNLESS REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE REDEEMED FOR SHARES OF
SMTC CORPORATION COMMON STOCK UNLESS SUCH SHARES ARE REGISTERED UNDER THE
SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.”

 

2.12 Legend for Underlying Common Shares

 

Each share of the common stock of SMTC Corporation issued upon the redemption of
an Exchangeable Share(issued upon the exercise of the Share Purchase Warrants)
in a transaction that has not been registered under the Securities Act shall
bear the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED UPON
EXCHANGE OF SUCH SHARES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE OFFERED,

 

- 10 -



--------------------------------------------------------------------------------

SOLD, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH REGULATION S
UNDER THE SECURITIES ACT OR UNLESS REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.”

 

2.13 Reliance by Trustee

 

The Trustee shall have no obligation to ensure or verify compliance with any
applicable laws or regulatory requirements on the issue, exercise or transfer of
any Share Purchase Warrants or any Share Purchase Warrant Exchangeable Shares.
The Trustee shall be entitled to process all proffered transfers and exercises
of Share Purchase Warrants upon the presumption that such transfers or exercises
are permissible pursuant to all applicable laws and regulatory requirements and
the terms of this Indenture and the related Share Purchase Warrant Certificates,
provided that such transfers and exercises of Share Purchase Warrants may only
be processed by the Trustee upon written instruction of SMTC Canada to the
Trustee, which instruction may be based, in SMTC Canada’s discretion, upon
certificates, opinions and other documentation of the holders of such Share
Purchase Warrants that such transfer or exercise is in accordance with
Applicable Legislation. The Trustee may assume for the purposes of this
Indenture that the address on the register of Warrantholders of any
Warrantholder is the Warrantholder’s actual address and is also determinative of
the Warrantholder’s residency and that the address of any transferee to whom any
Share Purchase Warrants or Share Purchase Warrant Exchangeable Shares are to be
registered, as shown on the transfer document, is the transferee’s actual
address and is also determinative of the transferee’s residency.

 

2.14 Issue in Substitution for Lost Certificates, Etc.

 

(1) If any Share Purchase Warrant Certificate becomes mutilated or is lost,
destroyed or stolen, SMTC Canada, subject to applicable law and to Subsection
2.14(2), will issue, and thereupon the Trustee will certify and deliver, a new
Share Purchase Warrant Certificate of like date and tenor as the one mutilated,
lost, destroyed or stolen in exchange for and in place of and on surrender and
cancellation of such mutilated Share Purchase Warrant Certificate or in lieu of
and in substitution for such lost, destroyed or stolen Share Purchase Warrant
Certificate and the substituted Share Purchase Warrant Certificate shall be in a
form approved by the Trustee and shall entitle the holders to the benefits
hereof and rank pari passu in accordance with its terms and with all other Share
Purchase Warrants issued hereunder.

 

(2) The applicant for the issue of a new Share Purchase Warrant Certificate
pursuant to this Subsection 2.14(2) will bear the reasonable cost of the issue
thereof and in case of loss, destruction or theft will, as a condition precedent
to the issue thereof:

 

  (a) furnish to SMTC Canada and to the Trustee such evidence of ownership and
of the mutilation, loss, destruction or theft of the Share Purchase Warrant
Certificate to be replaced as is satisfactory to SMTC Canada and to the Trustee
in their discretion, acting reasonably;

 

- 11 -



--------------------------------------------------------------------------------

  (b) if so required by SMTC Canada or the Trustee, furnish an indemnity in
amount and form satisfactory to SMTC Canada and to the Trustee in their
reasonable discretion; and

 

  (c) pay the reasonable charges of SMTC Canada and the Trustee in connection
therewith.

 

2.15 Cancellation of Surrendered Share Purchase Warrants

 

All Share Purchase Warrant Certificates surrendered to the Trustee pursuant to
Sections 2.14, 3.1, 3.2 or 4.1 will be cancelled by the Trustee and, if
requested by SMTC Canada in writing, the Trustee will furnish to SMTC Canada a
cancellation certificate identifying each Share Purchase Warrant Certificate so
cancelled, the number of Share Purchase Warrants evidenced thereby and the
number of Exchangeable Shares, if any, issued pursuant to such Share Purchase
Warrants.

 

2.16 Warrantholder not a Shareholder

 

Nothing in this Indenture or in the holding of a Share Purchase Warrant
evidenced by a Share Purchase Warrant Certificate, or otherwise, other than the
applicable rights received upon the Share Purchase Warrants, as noted above, is
intended or will be construed as conferring on any Warrantholder any right or
interest whatsoever as a shareholder of SMTC Canada or SMTC, including but not
limited to any right to vote at, to receive notice of, or to attend any meeting
of shareholders or any other proceeding of SMTC Canada or SMTC or any right to
receive any dividend or other distribution to which the shareholders of SMTC
Canada or SMTC may be entitled.

 

ARTICLE 3

REGISTRATION, TRANSFER, EXCHANGE AND

OWNERSHIP OF SHARE PURCHASE WARRANTS

 

3.1 Registration and Transfer of Share Purchase Warrants

 

(1) SMTC Canada hereby appoints the Trustee as registrar and transfer agent of
the Share Purchase Warrants.

 

(2) The Trustee will cause to be kept:

 

  (a) by and at the principal offices in Toronto, Ontario, a register (or
registers) of holders in which shall be entered in alphabetical order the names
and addresses of the holders of Share Purchase Warrants and particulars of the
Share Purchase Warrants held by them; and

 

  (b) by and at the principal office in Toronto, Ontario of the Trustee, a
register of transfers in which all transfers of Share Purchase Warrants and the
date and other particulars of each transfer shall be entered.

 

(3) No transfer of any Share Purchase Warrant will be valid unless duly entered
on the appropriate register of transfers referred to in Subsection 3.1(2), or on
any branch

 

- 12 -



--------------------------------------------------------------------------------

     registers maintained pursuant to Subsection 3.1(8), upon surrender to the
Trustee of the Share Purchase Warrant Certificate evidencing such Share Purchase
Warrant, duly endorsed by, or accompanied by a written instrument of transfer
substantially in the form of Appendix 2 to the Share Purchase Warrant
Certificate or otherwise in form satisfactory to the Trustee executed by the
registered holder or his executors, administrators or other legal
representatives or his or their attorney duly appointed by an instrument in
writing in form and execution satisfactory to the Trustee, and, subject to
compliance with Sections 2.7, 2.8 and, 2.9 and such requirements and such other
reasonable requirements as the Trustee may prescribe, such transfer will be duly
noted on one of such registers of transfers by the Trustee within two business
days of the satisfaction of all such requirements.

 

(4) The transferee of any Share Purchase Warrant will, after surrender to the
Trustee of the Share Purchase Warrant Certificate evidencing such Share Purchase
Warrant as required by Subsection 3.1(3) and upon compliance with all other
conditions in respect thereof required by this Indenture or by law, be entitled
to be entered on the register of holders referred to in Subsection 3.1(2), or on
any branch registers of holders maintained pursuant to subsection 3.1(8), as the
owner of such Share Purchase Warrant free from all equities or rights of set-off
or counterclaim between SMTC Canada and the transferor or any previous holder of
such Share Purchase Warrant, except in respect of equities of which SMTC Canada
is required to take notice by statute or by order of a court of competent
jurisdiction.

 

(5) SMTC Canada will be entitled, and may direct the Trustee in writing, to
refuse to recognize any transfer, or enter the name of any transferee, of any
Share Purchase Warrant on the registers referred to in Subsection 3.1(2), or on
any branch registers maintained pursuant to Subsection 3.1(8), if such transfer
would constitute a violation of the securities laws of any or would require SMTC
Canada to qualify the Share Purchase Warrants or Exchangeable Shares issuable on
exercise of the Share Purchase Warrants for distribution in any jurisdiction
other than the Qualifying Jurisdictions.

 

(6) Neither SMTC Canada nor the Trustee will be bound to take notice of or see
to the execution of any trust, whether express, implied or constructive, in
respect of any Share Purchase Warrant, and may transfer any Share Purchase
Warrant on the written direction of the person registered as the holder thereof
and delivered in accordance with Subsection 3.1(3), whether named as trustee or
otherwise, as though that person were the beneficial owner thereof.

 

(7) The registers referred to in Subsection 3.1(2), and any branch registers
maintained pursuant to Subsection 3.1(8), will at all reasonable times be open
for inspection by SMTC Canada and any Warrantholder. The Trustee will from time
to time when requested so to do in writing by SMTC Canada or any Warrantholder
(upon payment of the Trustee’s reasonable charges), furnish SMTC Canada or such
Warrantholder with a list of the names and addresses of holders of Share
Purchase Warrants entered on such registers and showing the number of Share
Purchase Warrants held by each such holder.

 

(8) The Trustee with the approval of SMTC Canada, may at any time and from time
to time change the place at which the registers referred to in Subsection 3.1(2)
are kept, cause

 

- 13 -



--------------------------------------------------------------------------------

     branch registers of holders or transfers to be kept at other places and
close such branch registers or change the place at which such branch registers
are kept. Notice of any such change or closure shall be given by the Trustee to
SMTC Canada and the holders of Share Purchase Warrants.

 

(9) The Trustee shall retain until the sixth anniversary of the Expiry Time all
instruments of transfer of Share Purchase Warrants which are tendered for
registration including the details shown thereon of the persons by or through
whom they were lodged, all cancelled Share Purchase Warrants and other related
documents.

 

3.2 Exchange of Share Purchase Warrant Certificates

 

(1) One or more Share Purchase Warrant Certificates may, on compliance by the
holder with the reasonable requirements of the Trustee, be exchanged for one or
more Share Purchase Warrant Certificates of different denomination evidencing in
the aggregate the same number of Share Purchase Warrants as the Share Purchase
Warrant Certificate or Share Purchase Warrant Certificates being exchanged, and
such holder shall pay the reasonable cost thereof.

 

(2) Share Purchase Warrant Certificates may be exchanged only at the principal
offices in Toronto, Ontario of the Trustee or at any other place designated by
SMTC Canada with the approval of the Trustee.

 

(3) Any Share Purchase Warrant Certificate tendered for exchange shall be
surrendered to the Trustee or its agent and cancelled.

 

(4) SMTC Canada will sign all Share Purchase Warrant Certificates necessary to
carry out exchanges pursuant to this Section 3.2 and the Trustee shall certify
such Share Purchase Warrant Certificates.

 

3.3 No Charges for Transfer or Exchange

 

No charge, including any stamp tax or other governmental levy, will be levied on
a presenter to this Indenture for the transfer of any Share Purchase Warrant or
the exchange of any Share Purchase Certificate.

 

3.4 Ownership of Share Purchase Warrants

 

(1) SMTC Canada and the Trustee may deem and treat the person in whose name any
Share Purchase Warrant is registered as the absolute owner of such Share
Purchase Warrant for all purposes, and such person will for all purposes of this
Indenture be and be deemed to be the absolute owner thereof, and SMTC Canada and
the Trustee will not be affected by any notice or knowledge to the contrary
except as required by statute or by order of a court of competent jurisdiction.

 

(2) The registered holder of any Share Purchase Warrant will be entitled to the
rights evidenced thereby free from all equities and rights of set-off or
counterclaim between SMTC Canada and the original or any intermediate holder
thereof and all persons may act accordingly, and the delivery to any such
registered holder of the Exchangeable

 

- 14 -



--------------------------------------------------------------------------------

     Shares issued on exercise of such Share Purchase Warrant will be a good
discharge to SMTC Canada and the Trustee therefor and, unless SMTC Canada or the
Trustee are required by statute or by an order of a court of competent
jurisdiction, neither SMTC Canada nor the Trustee will be bound to inquire into
the title of any such registered holder.

 

3.5 Assumption by Transferee

 

Upon becoming a Warrantholder in accordance with the provisions of this
Indenture, the transferee thereof shall be deemed to have acknowledged and
agreed to be bound by this Indenture. Upon the registration by the Trustee of
such transferee as the holder of a Share Purchase Warrant, the transferor
thereof shall cease to have any further rights under this Indenture with respect
to such Share Purchase Warrant or any Exchangeable Shares to be issued on
exercise.

 

ARTICLE 4

EXERCISE OF SHARE PURCHASE WARRANTS

 

4.1 Exercise

 

(1) Subject to the limitation set forth in Subsection 4.1(2) and Section 4.5,
holders of Share Purchase Warrants may at any time prior to the Expiry Time
exercise the right thereby conferred to be issued Exchangeable Shares by
surrendering to the Trustee at its principal office in Toronto, Ontario or to
any other person or at any other place designated by SMTC Canada with the
approval of the Trustee, during normal business hours on a business day at such
place:

 

  (a) a certified cheque or bank draft payable to SMTC Canada in the amount of
the Exercise Price in respect of each Exchangeable Share to be issued;

 

  (b) the Share Purchase Warrant Certificate evidencing such Share Purchase
Warrants; and

 

  (c) a duly completed and executed notice of exercise substantially in the form
set out in Appendix 1 to such Share Purchase Warrant Certificate,

 

provided such notice is also given to SMTC Canada by either the Warrantholder or
the Trustee by delivering to SMTC Canada a copy of such documents.
Notwithstanding the foregoing, a holder may exercise the Share Purchase Warrants
by delivering to the Trustee a facsimile transmission of the Share Purchase
Warrant Certificate(s) evidencing such Share Purchase Warrants together with a
duly completed and executed notice of exercise in the form set out in Appendix 1
to such Share Purchase Warrant Certificate(s) provided that the original Share
Purchase Warrant Certificate(s) and notice of exercise are received by the
Trustee or other person as may be designated herein within three business days
of the date of such facsimile transmission.

 

(2) Any certified cheque or bank draft, Share Purchase Warrant Certificate or
notice of exercise referred to in Subsection 4.1(1) will be deemed to have been
surrendered only on personal delivery thereof to, or, if sent by mail or other
means of transmission, on actual

 

- 15 -



--------------------------------------------------------------------------------

     receipt thereof by, the Trustee or one of the other persons at the office
or one of the other places specified in Subsection 4.1(1), provided however that
if exercise is made by facsimile transmission as set out in Subsection 4.1(1),
the Share Purchase Warrant Certificate and executed notice of exercise will be
deemed to be surrendered as of the date of the facsimile transmission only in
the event that the original Share Purchase Warrant Certificate and executed
notice are received by the Trustee or other person as designated herein within
three business days of the date of the facsimile transmission.

 

(3) Any notice of exercise referred to in Subsection 4.1(1) must be signed by
the Warrantholder, or such Warrantholder’s executors, administrators or other
legal representatives or his or their attorney duly appointed by an instrument
in writing in form and execution satisfactory to the Trustee, acting reasonably,
and, if any Exchangeable Shares thereby issuable are to be issued to a person or
persons other than the Warrantholder and must specify the name or names and the
address or addresses of each such person or persons and the number of
Exchangeable Shares to be issued to each such person if more than one is so
specified.

 

(4) Any issuance of Exchangeable Shares upon exercise of Share Purchase Warrants
must be in accordance with applicable law (as determined by SMTC Canada).

 

(5) The holder of any Share Purchase Warrant Certificate who wishes to exercise
the Share Purchase Warrants evidenced by such Share Purchase Warrant Certificate
may exercise less than all of such Share Purchase Warrants and in the case of
any such partial exercise shall be entitled to receive, without charge therefor,
a Share Purchase Warrant Certificate, in form, signed and certified in
accordance with the provisions of Article 2, evidencing the number of Share
Purchase Warrants held by the Warrantholder which remain unexercised. Such Share
Purchase Warrant Certificate will be delivered by the Trustee to the holder
concurrently with the certificates representing the Exchangeable Shares issued
on partial exercise of such holder’s Share Purchase Warrants.

 

4.2 Effect of Exercise

 

(1) Upon the exercise of any Share Purchase Warrant in accordance with Section
4.1, the Exchangeable Shares thereby issuable will be deemed to have been
issued, and the person or persons to whom such Exchangeable Shares are to be
issued will be deemed to have become the holder or holders of record thereof on
the Exercise Date, unless the transfer registers for the Exchangeable Shares are
closed on that date, in which case such Exchangeable Shares will be deemed to
have been issued and such person or persons will be deemed to have become the
holder or holders of record thereof on the date on which such transfer registers
are reopened, but such Exchangeable Shares will be issued on the basis of the
number of Exchangeable Shares to which such person or persons were entitled on
the Exercise Date.

 

(2) As soon as practicable and in any event not later than the fifth business
day on which the transfer registers for the Exchangeable Shares have been open
after such exercise, SMTC Canada will cause the Trustee to mail to the person or
persons in whose name or names the Exchangeable Shares thereby issued have been
issued, at his or their respective addresses, or, if so specified, cause to be
delivered to such person or persons at the place where the Share Purchase
Warrant Certificate evidencing such Share Purchase Warrant was surrendered,
certificates representing the Exchangeable Shares so issued.

 

- 16 -



--------------------------------------------------------------------------------

(3) If any Exchangeable Shares issuable pursuant to any Share Purchase Warrant
are to be issued to a person or persons other than the Warrantholder, the
Warrantholder must pay to SMTC Canada or to the Trustee on its behalf an amount
equal to all exigible transfer taxes or other government charges, and SMTC
Canada will not be required to issue or deliver any certificates representing
any such Exchangeable Shares unless or until such amount has been so paid or the
Warrantholder has established to the satisfaction of SMTC Canada that such taxes
and charges have been paid or that no such taxes or charges are owing.

 

4.3 No Fractional Exchangeable Shares

 

SMTC Canada shall not be required to issue fractional Exchangeable Shares upon
the exercise of Share Purchase Warrants. To the extent that a holder of Share
Purchase Warrants would otherwise have been entitled to receive, on the exercise
of Share Purchase Warrants, a fraction of an Exchangeable Share, such right may
only be exercised in respect of such fraction in connection with another Share
Purchase Warrant or Share Purchase Warrants which in the aggregate entitle the
holder to receive a whole number of Exchangeable Shares. If a Warrantholder is
not able to combine Share Purchase Warrants so as to be entitled to acquire a
whole number of Exchangeable Shares, the number of Exchangeable Shares which
such Warrantholder is entitled to receive upon exercise of Share Purchase
Warrants shall be rounded up to the nearest whole number.

 

4.4 Recording

 

The Trustee will record particulars of each Share Purchase Warrant exercised
which will include the name and address of each person to whom Exchangeable
Shares are thereby issued, the number of Exchangeable Shares so issued and the
Exercise Date in respect thereof. Within five business days after each Exercise
Date the Trustee will provide such particulars in writing to SMTC Canada.

 

4.5 Securities Restrictions

 

(1) No Exchangeable Shares will be issued on exercise of any Share Purchase
Warrant, if in the opinion of counsel to SMTC Canada (delivered to the Trustee
prior to issue), the issuance of such Exchangeable Shares would constitute a
violation of the securities laws of any applicable jurisdiction or require SMTC
Canada to qualify the Exchangeable Shares issuable upon exercise of the Share
Purchase Warrants for distribution in any jurisdiction other than the Qualifying
Jurisdictions. Without limiting the generality of the previous sentence, if any
Share Purchase Warrant is exercised before the Prospectus Qualification Date,
the certificates representing Exchangeable Shares thereby issued will bear such
legends as may, in the opinion of counsel to SMTC Canada, be necessary or
advisable in order to avoid a violation of any applicable securities laws of any
province or territory of Canada, of the United States of America or any
jurisdiction or to comply with the requirements of any stock exchange on which
the Exchangeable Shares are then listed, provided that if, at any time, in the
opinion of counsel to SMTC Canada, such legends are no longer necessary or
advisable in order to avoid a violation of any such

 

- 17 -



--------------------------------------------------------------------------------

     laws or requirements, or the holder of any such legended certificate, at
his expense, provides SMTC Canada with evidence reasonably satisfactory in form
and substance to SMTC Canada (which may include an opinion of counsel reasonably
satisfactory to SMTC Canada) to the effect that such holder is entitled to sell
or otherwise transfer such Exchangeable Shares in a transaction in which such
legends are not required, such legended certificate may thereafter be
surrendered to SMTC Canada in exchange for a certificate which does not bear
such legends.

 

ARTICLE 5

ADJUSTMENTS

 

5.1 Definitions

 

(1) The rights of the holder of any Share Purchase Warrant, including the number
of Exchangeable Shares issuable upon the exercise of such Share Purchase Warrant
and the Exercise Price payable on exercise of such Share Purchase Warrant, will
be adjusted from time to time in the events and in the manner provided in, and
in accordance with this Article 5 and for such purposes:

 

  (a) “Adjustment Period” means in respect of each Share Purchase Warrant, the
period commencing on the Issue Date thereof and ending at the Expiry Time;

 

  (b) “Current Market Price”, on any date, means the average, during the period
of 20 consecutive Trading Days ending on the second Trading Day before such
date, of the average of the high and low prices per share at which the
Exchangeable Shares have traded on such stock exchange on which the Exchangeable
Shares are listed as may be selected for that purpose by the directors or, if
the Exchangeable Shares have not been listed on a stock exchange for such number
of Trading Days, then such lesser number of Trading Days as the Exchangeable
Shares have been so listed, or, if the Exchangeable Shares are not listed on any
stock exchange, then in the over-the-counter market as reported by such other
stock exchange or as quoted by the most commonly quoted or carried source of
quotations for shares traded in the over-the-counter market, provided that if,
on any such Trading Day, there are no such reported or quoted high and low
prices, the average of the closing bid and asked prices per share for board lots
of the Exchangeable Shares reported by such stock exchange or as quoted by the
most commonly quoted or carried source of quotations for shares traded in the
over-the-counter market, for such Trading Day shall be utilized in computing
such average, and provided further that if the Exchangeable Shares are not
listed on any stock exchange or traded in any over-the-counter market, then the
Current Market Price of the Exchangeable Shares shall be determined by the
directors;

 

  (c) “Exchange Rate” means the rate at which Exchangeable Shares are issuable
upon the exercise of any Share Purchase Warrant, which rate, subject to
adjustment in accordance with this Indenture, is one Exchangeable Share for each
Share Purchase Warrant as of the Effective Date;

 

  (d) “Trading Day”, with respect to any stock exchange or over-the-counter
market, means a day on which shares may be traded through the facilities of such
stock

 

- 18 -



--------------------------------------------------------------------------------

       exchange or in such over-the-counter market, and, otherwise, means a day
on which shares may be traded through the facilities of the principal stock
exchange on which the Exchangeable Shares are listed (or, if the Exchangeable
Shares are not listed on any stock exchange, then in the over-the-counter
market).

 

5.2 Adjustment of Exchange Rate

 

(1) The Exchange Rate in effect at any date will be subject to adjustment from
time to time and whenever at any time during the Adjustment Period, SMTC Canada
shall (i) subdivide or redivide the outstanding Exchangeable Shares into a
greater number of Exchangeable Shares, (ii) consolidate, combine or reduce the
outstanding Exchangeable Shares into a lesser number of Exchangeable Shares, or
(iii) issue Exchangeable Shares or other securities of SMTC Canada that are
convertible into Exchangeable Shares (“convertible securities”) to all or
substantially all of the holders of Exchangeable Shares or convertible
securities (as the case may be) by way of a stock dividend or other
distribution. In any such event, the Exchange Rate will, on the effective date
of such event, be adjusted so that it will equal the rate determined by
multiplying the Exchange Rate in effect immediately prior to such date by a
fraction, of which the denominator shall be the total number of Exchangeable
Shares outstanding on such date before giving effect to such event, and of which
the numerator shall be the total number of Exchangeable Shares outstanding on
such date after giving effect to such event. Such adjustment will be made
successively whenever any such event shall occur and any such issue of
Exchangeable Shares or convertible securities by way of a stock dividend is
deemed to have occurred on the record date for the stock dividend for the
purpose of calculating the number of outstanding Exchangeable Shares under this
Subsection 5.2(1). To the extent that this Subsection 5.2(1) has become
operative because of an issue of convertible securities referred to in clause
(iii) above, the number of Exchangeable Shares obtainable under each Share
Purchase Warrant shall be readjusted based on the number of Exchangeable Shares
issuable upon conversion or exchange of such convertible or exchangeable
securities.

 

(2) If and whenever at any time during the Adjustment Period, there is (i) any
reclassification of the Exchangeable Shares at any time outstanding, any change
of the Exchangeable Shares into other shares or any other capital reorganization
of SMTC Canada (other than as described in Subsection 5.2(1)), (ii) any
consolidation, amalgamation, arrangement, merger or other form of business
combination of SMTC Canada with or into any other corporation resulting in any
reclassification of the outstanding Exchangeable Shares, any change of the
Exchangeable Shares into other shares or any other capital reorganization of
SMTC Canada, or (iii) any sale, lease, exchange or transfer of the undertaking
or assets of SMTC Canada as an entirety or substantially as an entirety to
another corporation or entity, then, in each such event, each holder of any
Share Purchase Warrant which is thereafter exercised will be entitled to
receive, and shall accept, in lieu of the number of Exchangeable Shares to which
such holder was theretofore entitled upon such exercise, the kind and number or
amount of shares or other securities or property which such holder would have
been entitled to receive as a result of such event if, on the effective date
thereof, such holder had been the registered holder of the number of
Exchangeable Shares to which such holder was theretofore entitled upon such
exercise. If necessary as a result of any such event, appropriate adjustments
will be made

 

- 19 -



--------------------------------------------------------------------------------

     in the application of the provisions set forth in this Article 5 with
respect to the rights and interests thereafter of the holders of Share Purchase
Warrants to the end that the provisions set forth in this Article 5 will
thereafter correspondingly be made applicable, as nearly as may reasonably be
possible, in the relation to any shares or other securities or property
thereafter deliverable upon the exercise or deemed exercise of any Share
Purchase Warrant. Any such adjustments will be made by and set forth in an
indenture supplemental hereto approved by the directors and shall for all
purposes be conclusively deemed to be an appropriate adjustment.

 

5.3 Adjustment of Exercise Price

 

(1) The Exercise Price in effect at any date will be subject to adjustment from
time to time if and whenever at any time during the Adjustment Period, SMTC
Canada shall (i) subdivide or redivide the outstanding Exchangeable Shares into
a greater number of Exchangeable Shares, (ii) consolidate, combine or reduce the
outstanding Exchangeable Shares into a lesser number of Exchangeable Shares, or
(iii) issue Exchangeable Shares to all or substantially all of the holders of
Exchangeable Shares by way of a stock dividend or other distribution. In any
such event, the Exercise Price will, on the effective date of such event, be
adjusted so that it will equal the price determined by multiplying the Exercise
Price in effect immediately prior to such date by a fraction, the numerator of
which shall be the total number of Exchangeable Shares outstanding on such date
before giving effect to such event and the denominator of which shall be the
total number of Exchangeable Shares outstanding immediately after giving effect
to such event. Such adjustment will be made successively whenever any such event
shall occur.

 

(2) If and whenever at any time during the Adjustment Period, SMTC Canada shall
fix a record date for the issue of rights, options or warrants to all or
substantially all of the holders of Exchangeable Shares entitling the holders
thereof, within a period expiring not more than 45 days after the date of the
issue thereof, to subscribe for or purchase Exchangeable Shares (or securities
convertible into or exchangeable for Exchangeable Shares) at a price per share
(or having a conversion or exchange price per share) less than 95% of the
Current Market Price on the earlier of such record date and the date on which
SMTC Canada announces its intention to make such issuance, then, in each such
case, the Exercise Price will be adjusted immediately after such record date so
that it will equal the price determined by multiplying the Exercise Price in
effect on such record date by a fraction, of which the numerator shall be the
total number of Exchangeable Shares outstanding on such record date plus a
number of Exchangeable Shares equal to the number arrived at by dividing the
aggregate price of the total number of additional Exchangeable Shares so offered
for subscription or purchase (or the aggregate conversion or exchange price of
the convertible or exchangeable securities so offered) by such Current Market
Price, and of which the denominator shall be the total number of Exchangeable
Shares outstanding on such record date plus the total number of additional
Exchangeable Shares so offered for subscription or purchase (or into or for
which the convertible or exchangeable securities so offered are convertible or
exchangeable). If by the terms of such rights, options or warrants, there is
more than one purchase, conversion or exchange price per Exchangeable Share, the
aggregate price of the total number of additional Exchangeable Shares offered
for subscription or purchase, or the additional conversion or exchange price of
the convertible or exchangeable securities so offered,

 

- 20 -



--------------------------------------------------------------------------------

     shall be calculated for the purposes of the adjustment on the basis of the
lowest purchase, conversion or exchange price per Exchangeable Share, as the
case may be. Any Exchangeable Shares owned by or held for the account of SMTC
Canada or any affiliate or any subsidiary of SMTC Canada shall be deemed not to
be outstanding for the purpose of any such computation. Such adjustment will be
made successively whenever such a record date is fixed, provided that if two or
more such record dates or record dates referred to in Subsection 5.3(3) are
fixed within a period of 25 Trading Days, such adjustment will be made
successively as if each of such record dates occurred on the earliest of such
record dates. To the extent that any such rights, options or warrants are not so
issued or any such rights, options or warrants are not exercised prior to the
expiration thereof, the Exercise Price will then be readjusted to the Exercise
Price which would then be in effect if such record date had not been fixed or to
the Exercise Price which would then be in effect based on the number of
Exchangeable Shares (or securities convertible into or exchangeable for
Exchangeable Shares) actually issued upon the exercise of such rights, options
or warrants, as the case may be.

 

(3) If and whenever at any time during the Adjustment Period, SMTC Canada shall
fix a record date for the making of a distribution to all or substantially all
of the holders of Exchangeable Shares of:

 

  (a) shares of any class other than Exchangeable Shares whether of SMTC Canada
or any other corporation;

 

  (b) rights, options or warrants (other than rights, options or warrants
exercisable by the holders thereof within a period expiring not more than 45
days after the date of issue thereof);

 

  (c) evidences of indebtedness; or

 

  (d) cash, securities or other property or assets;

 

then, in each such case, the Exercise Price will be adjusted immediately after
such record date so that it will equal the price determined by multiplying the
Exercise Price in effect on such record date by a fraction, of which the
numerator shall be the total number of Exchangeable Shares outstanding on such
record date multiplied by the Current Market Price on the earlier of such record
date and the date on which SMTC Canada announces its intention to make such
distribution, less the aggregate fair market value (as determined by the
directors at the time such distribution is authorized) of such shares or rights,
options or warrants or evidences of indebtedness or cash, securities or other
property or assets so distributed, and of which the denominator shall be the
total number of Exchangeable Shares outstanding on such record date multiplied
by such Current Market Price. Any Exchangeable Shares owned by or held for the
account of SMTC Canada or any subsidiary of SMTC Canada shall be deemed not to
be outstanding for the purpose of such computation. Such adjustment will be made
successively whenever such a record date is fixed, provided that if two or more
such record dates or record dates referred to in paragraph 5.3(3) are fixed
within a period of 25 Trading Days, such adjustment will be made successively as
if each of such record dates occurred on the earliest of such record dates. To
the extent that such distribution is not so made or to the extent that any such
rights, options or warrants so distributed are not exercised prior to the
expiration thereof, the Exercise Price will then be readjusted to the Exercise
Price which would then be in effect if

 

- 21 -



--------------------------------------------------------------------------------

such record date had not been fixed or to the Exercise Price which would then be
in effect based upon such shares or rights, options or warrants or evidences of
indebtedness or cash, securities or other property or assets actually
distributed or based upon the number or amount of securities or the property or
assets actually issued or distributed upon the exercise of such rights, options
or Share Purchase Warrants, as the case may be.

 

5.4 Adjustment Rules

 

(1) In any case in which this Article 5 shall require that an adjustment shall
become effective immediately after a record date for or effective date of an
event referred to herein, SMTC Canada may defer, until the occurrence and
consummation of such event, issuing to the holder of any Share Purchase Warrant
exercised after such record date or effective date and before the occurrence and
consummation of such event the additional Exchangeable Shares or other
securities or property issuable upon such exercise by reason of the adjustment
required by such event, provided, however, that SMTC Canada will deliver to such
holder, as soon as reasonably practicable after such record date or effective
dates, as applicable, an appropriate instrument evidencing such holder’s right
to receive such additional Exchangeable Shares or other securities or property
upon the occurrence and consummation of such event and the right to receive any
dividend or other distribution in respect of such additional Exchangeable Shares
or other securities or property declared in favour of the holders of record of
Exchangeable Shares or of such other securities or property on or after the
Exercise Date, or such later date as such holder would, but for the provisions
of this Section 5.4, have become the holder of record of such additional
Exchangeable Shares, warrants or of such other securities or property pursuant
to Subsection 4.2(1).

 

(2) If SMTC Canada shall set a record date to determine the holders of the
securities for the purpose of entitling them to receive any dividend or
distribution or any subscription or exercise rights and shall, thereafter and
before the distribution to such securityholders of any such dividend,
distribution or subscription or exercise rights, legally abandon its plan to pay
or deliver such dividend, distribution or subscription or exercise rights, then
no adjustment in the number of Exchangeable Shares obtainable upon exercise of
any Share Purchase Warrant shall be required by reason of the setting of such
record date.

 

(3) The adjustments provided for in this Article 5 are cumulative, shall, in the
case of any adjustment to the Exchange Rate or the Exercise Price, be computed
to the nearest one one-hundredth of an Exchangeable Share and will apply
(without duplication) to successive subdivisions, consolidations, distributions,
issuances or other events resulting in any adjustment under the provisions of
this Article 5, provided that, notwithstanding any other provision of this
Section 5.4, no adjustment of the Exchange Rate or the Exercise Price will be
required (i) unless such adjustment would require an increase or decrease of at
least 1% in the Exchange Rate or the Exercise Price then in effect (provided,
however, that any adjustment which by reason of this Subsection 5.4(3) is not
required to be made will be carried forward and taken into account in any
subsequent adjustment), or (ii) in respect of any Exchangeable Shares issuable
or issued pursuant to any option or share purchase plan of SMTC Canada or (iii)
in respect of any Exchangeable Shares issuable or issued pursuant to the Special
Warrants or upon exercise of the Share Purchase Warrants.

 

- 22 -



--------------------------------------------------------------------------------

(4) If any question arises with respect to the adjustments provided in this
Article 5, such question shall be conclusively determined by SMTC Canada’s
auditors or, if they are unable or unwilling to act, by such firm of chartered
accountants as is appointed by SMTC Canada and acceptable to the Trustee. Such
accountants shall have access to all necessary records of SMTC Canada and such
determination shall be binding upon SMTC Canada, the Trustee and the
Warrantholders.

 

(5) All shares of any class or other securities or property which a
Warrantholder is at the time in question entitled to receive on the full
exercise of his Share Purchase Warrants, whether or not as a result of
adjustments made pursuant to this Article 5 shall, for the purposes of the
interpretation of this Indenture, be deemed to be Exchangeable Shares which such
Warrantholder is entitled to subscribe for pursuant to the exercise of such
Share Purchase Warrants.

 

(6) If and whenever at any time during the Adjustment Period, SMTC Canada shall
take any action affecting or relating to the Exchangeable Shares, other than any
action described in this Article 5, which in the opinion of the directors, after
consultation with the Trustee, would adversely affect the rights of any holders
of Share Purchase Warrants, the Exchange Rate and/or the Exercise Price will be
adjusted by the directors in such manner, if any, and at such time, as the
directors, may in their sole discretion determine to be equitable in the
circumstances to such holders.

 

(7) As a condition precedent to the taking of any action which would require an
adjustment in any of the rights under the Share Purchase Warrants, SMTC Canada
will take any action which may, in the opinion of counsel to SMTC Canada, be
necessary in order that SMTC Canada, or any successor to SMTC Canada or
successor to the undertaking or assets of SMTC Canada, will be obligated to and
may validly and legally issue all the Exchangeable Shares or other securities or
property which the holders of Share Purchase Warrants would be entitled to
receive thereafter on the exercise thereof in accordance with the provisions
hereof.

 

(8) At least seven days before the earlier of the effective date of or record
date for any event referred to in this Article 5 that requires or might require
an adjustment in any of the rights under the Share Purchase Warrants or such
longer notice period as may be applicable in respect of notices required to be
delivered by SMTC Canada to holders of its Exchangeable Shares, SMTC Canada
will:

 

  (a) file with the Trustee a certificate of SMTC Canada specifying the
particulars of such event and, to the extent determinable, any adjustment
required and the computation of such adjustment; and

 

  (b) give notice to the Warrantholders of the particulars of such event and, to
the extent determinable, any adjustment required and a description of how such
adjustment will be calculated.

 

- 23 -



--------------------------------------------------------------------------------

Such notice need only set forth such particulars as have been determined at the
date such notice is given. If any adjustment for which such notice is given is
not then determinable, promptly after such adjustment is determinable SMTC
Canada will:

 

  (c) file with the Trustee a certificate of SMTC Canada showing the computation
of such adjustment; and

 

  (d) give notice to the Warrantholders of such adjustment.

 

Where a notice pursuant to this Subsection 5.4(8) has been given, the Trustee
shall be entitled to act and rely on any adjustment calculation of SMTC Canada
or SMTC Canada’s auditors.

 

(9) Subject to Subsection 10.2, the Trustee shall not:

 

  (a) at any time be under any duty or responsibility to any Warrantholder to
determine whether any facts exist which may require any adjustment in the
Exchange Rate or the Exercise Price, or with respect to the nature or extent of
any such adjustment when made, or with respect to the method employed in making
same;

 

  (b) be accountable with respect to the validity or value (or the kind or
amount) of any Exchangeable Shares or of any shares or other securities or
property which may at any time be issued or delivered upon the exercise or
deemed exercise of any Share Purchase Warrant; or

 

  (c) be responsible for any failure of SMTC Canada to make any cash payment or
to issue, transfer or deliver Exchangeable Shares or certificates representing
Exchangeable Shares upon the surrender of any Share Purchase Warrant for the
purpose of exercise, or to comply with any of the covenants contained in this
Article 5.

 

ARTICLE 6

COVENANTS

 

6.1 General Covenants

 

SMTC Canada represents, warrants, covenants and agrees with the Trustee that so
long as any Share Purchase Warrant remains outstanding and may be exercised:

 

  (a) SMTC Canada is duly authorized to create and issue the Share Purchase
Warrants and that the Share Purchase Warrant Certificates, when issued and
countersigned as herein provided, will be valid and enforceable against SMTC
Canada;

 

  (b) SMTC Canada will at all times maintain its corporate existence, carry on
and conduct its business in a proper and business-like manner, keep or cause to
be kept proper books of account in accordance with generally accepted accounting
practice and SMTC Canada will send to Warrantholders copies of all financial
statements furnished to its shareholders during the term of this Indenture;

 

  (c) SMTC Canada will reserve for the purpose and keep available sufficient
unissued Exchangeable Shares to enable it to satisfy its obligations on the
exercise of the Share Purchase Warrants;

 

- 24 -



--------------------------------------------------------------------------------

  (d) until the expiry date of the Special Warrants, SMTC Canada will not amend
this Indenture without the approval of the holders of Special Warrants then
outstanding, such approval to be given by an Extraordinary Resolution of the
holders of Special Warrants then outstanding pursuant to the Special Warrant
Indenture, unless such amendment would otherwise be permitted under Article 9
hereof;

 

  (e) SMTC Canada will cause the Exchangeable Shares from time to time issued
pursuant to the exercise of the Share Purchase Warrants, and the certificates
representing such Exchangeable Shares, to be duly issued and delivered in
accordance with the Share Purchase Warrants and the terms hereof;

 

  (f) all Exchangeable Shares that are issued or created on exercise of the
Share Purchase Warrants will be fully paid and non-assessable;

 

  (g) SMTC Canada will cause the Trustee to keep open on business days the
registers of holders and registers of transfers referred to in Section 3.1 and
will not take any action or omit to take any action which would have the effect
of preventing the Warrantholders from exercising any of the Share Purchase
Warrants or receiving any of the Exchangeable Shares upon such exercise;

 

  (h) SMTC Canada will make all requisite filings, including filings with
appropriate Securities Commissions, in connection with the exercise of the Share
Purchase Warrants and issue of the Exchangeable Shares;

 

  (i) generally, SMTC Canada will well and truly perform and carry out all acts
and things to be done by it as provided in this Indenture and will not take any
action which might reasonably be expected to deprive the Warrantholders of their
rights to acquire Exchangeable Shares upon the exercise of the Share Purchase
Warrants; and

 

  (j) SMTC Canada shall use its best efforts to prepare, file and receive a
receipt from the Securities Commissions for a prospectus qualifying the
distribution of the Exchangeable Shares and the Share Purchase Warrants issuable
on exercise of the Special Warrants and the Exchangeable Shares issuable on
exercise of the Share Purchase Warrants and shall provide the Warrantholders
with all documents customarily provided in connection with a distribution under
a prospectus, provided that if one or more securities regulatory authorities in
the Qualifying Jurisdictions object to issuing a receipt for such prospectus the
obligation of the Corporation to obtain a receipt for such Prospectus shall be
on a best efforts basis.

 

  (k) SMTC Canada will refuse to register any transfer of the Share Purchase
Warrants, any exercise of the Share Purchase Warrants, any transfer of the
Exchangeable Shares or any exchange of the Exchangeable Shares not made in
accordance with Regulation S of the Securities Act, pursuant to registration
under the Securities Act, or pursuant to an available exemption from
registration under the Securities Act.

 

- 25 -



--------------------------------------------------------------------------------

6.2 Trustee’s Remuneration and Expenses

 

SMTC Canada will pay to the Trustee from time to time reasonable remuneration
for its services hereunder and will, on the Trustee’s request, pay to or
reimburse the Trustee for all reasonable documented expenses, disbursements and
advances made or incurred by the Trustee in the administration or execution of
the trusts hereof (including reasonable documented compensation and
disbursements of its counsel and other advisers and assistants not regularly in
its employ), both before any default hereunder and thereafter until all duties
of the Trustee hereunder have been finally and fully performed, except any such
expense, disbursement or advance that arises out of or results from negligence,
wilful misconduct or bad faith of the Trustee or of persons for whom the Trustee
is responsible.

 

6.3 Performance of Covenants by Trustee

 

If the Trustee is made aware of the failure of SMTC Canada to perform any of its
obligations under this Indenture, the Trustee may notify the Warrantholders of
such failure or may itself perform any of such obligations capable of being
performed by it, but will not be bound to do so or to notify the Warrantholders
that it is so doing. All sums expended or advanced by the Trustee in so doing
will be repayable as provided in Section 6.2. No such performance, expenditure
or advance by the Trustee will relieve SMTC Canada of any default or of its
continuing obligations hereunder.

 

ARTICLE 7

ENFORCEMENT

 

7.1 Warrantholders May Not Sue

 

No holder of any Share Purchase Warrant shall have any right to institute any
action or proceeding against SMTC Canada in relation to the Share Purchase
Warrants, unless:

 

  (a) such holder shall previously have given to the Trustee written notice of
the nature of such action or proceeding;

 

  (b) the holders of at least 10% of the Share Purchase Warrants shall have made
written request to the Trustee and shall have afforded to it reasonable
opportunities either itself to proceed to exercise the powers hereinbefore
granted or to institute an action, suit or proceeding in its own name for such
purpose;

 

  (c) such Warrantholders shall have offered to the Trustee, when so requested
by the Trustee, sufficient funds and security and indemnity satisfactory to it
against the costs, expenses and liabilities to be incurred therein or thereby;
and

 

  (d) the Trustee shall have failed to act within a reasonable time after such
notification, request and offer of indemnity; and such notification, request and
offer of indemnity are hereby declared in every such case, at the option of the
Trustee, to be conditions precedent to any such proceeding or for any other
remedy hereunder by or on behalf of the holder of any Share Purchase Warrants.

 

- 26 -



--------------------------------------------------------------------------------

7.2 Legal Proceedings by Warrantholders

 

Subject to Subsection 8.11(g), all or any of the rights conferred upon a
Warrantholder by the terms of the Share Purchase Warrant certificates evidencing
the Share Purchase Warrants held by such Warrantholder or this Indenture, or
both, may be enforced by the Warrantholder by appropriate legal proceedings, but
without prejudice to the right which is hereby conferred upon the Trustee under
Section 7.3.

 

7.3 Trustee May Institute All Proceedings

 

(1) The Trustee shall also have the power at any time and from time to time to
institute and to maintain such suits and proceedings as it may be advised shall
be necessary or advisable to preserve and protect its interests and the
interests of the Warrantholders.

 

(2) Any such suit or proceeding instituted by the Trustee may be brought in the
name of the Trustee as trustee of an express trust, and any recovery of judgment
shall be for the rateable benefit of the holders of the Share Purchase Warrants
subject to the provisions of this Indenture. In any proceeding brought by the
Trustee (and also any proceeding in which a declaratory judgment of a court may
be sought as to the interpretation or construction of any provision of this
Indenture, to which the Trustee shall be a party) the Trustee shall be held to
represent all the holders of the Share Purchase Warrants, and it shall not be
necessary to make any holders of the Share Purchase Warrants parties to any such
proceeding.

 

7.4 Immunity of Shareholders, etc.

 

Subject to the rights available at law or in express provisions of any contract
or other instrument, including certain limited rights of action under the Final
Prospectus, the Trustee and, by the acceptance of the Share Purchase Warrant
Certificates and as part of the consideration for the issue of the Share
Purchase Warrants, the Warrantholders, hereby waive and release any right, cause
of action or remedy now or hereafter existing in any jurisdiction against any
person in his capacity as an incorporator or any past, present or future
shareholder or other securityholder, director, officer, employee or agent of
SMTC Canada for the creation and issue of the Exchangeable Shares pursuant to
any Share Purchase Warrant or on any covenant, agreement, representation or
warranty by SMTC Canada herein or in the Share Purchase Warrant Certificates.

 

7.5 Limitation of Liability

 

The obligations hereunder are not personally binding upon, nor shall resort
hereunder be had to, the directors or shareholders of SMTC Canada or any of the
past, present or future directors or shareholders of SMTC Canada or any of the
past, present or future officers, employees or agents of SMTC Canada, but only
the property of SMTC Canada or any successor corporation shall be bound in
respect hereof.

 

- 27 -



--------------------------------------------------------------------------------

ARTICLE 8

MEETINGS OF WARRANTHOLDERS

 

8.1 Right to Convene Meetings

 

(1) The Trustee may at any time and from time to time convene a meeting of the
Warrantholders, and will do so on receipt of a written request of SMTC Canada or
a Warrantholders’ Request and on being funded and indemnified to its reasonable
satisfaction by SMTC Canada or by one or more of the Warrantholders signing such
Warrantholders’ Request against the costs which it may incur in connection with
calling and holding the meeting.

 

(2) If the Trustee fails, within five business days after receipt of such
written request of SMTC Canada or Warrantholders’ Request and indemnity, to give
notice convening a meeting, SMTC Canada or any of such Warrantholders, as the
case may be, may convene such meeting.

 

(3) Every such meeting will be held in Toronto, Ontario or such other place as
is approved or determined by the Trustee and SMTC Canada. However, if the
meeting is convened by SMTC Canada or a Warrantholder as a result of the
Trustee’s failure or refusal to convene such meeting, the meeting must be held
in Toronto.

 

8.2 Notice

 

(1) At least 10 business days notice of any meeting must be given to the
Warrantholders, to the Trustee (unless the meeting has been called by it) and to
SMTC Canada (unless the meeting has been called by it).

 

(2) The notice to be delivered in accordance with Section 11.2 must state the
time when and the place where the meeting is to be held and describe (with
sufficient detail to permit a Warrantholder to make a reasoned decision with
respect to the matters for consideration) the general nature of the business to
be transacted thereat, but it will not be necessary for the notice to set out
the terms of any resolution to be proposed or any of the provisions of this
Article 8.

 

8.3 Chairman

 

Some person (who need not be a Warrantholder) designated in writing by SMTC
Canada will be chairman of the meeting or, if no person is so designated or the
person so designated is not present within 15 minutes after the time fixed for
the holding of the meeting, the Warrantholders present in person or by proxy may
choose some person present to be chairman.

 

8.4 Quorum

 

(1) Subject to the provisions of Section 8.12, at any meeting of Warrantholders
a quorum will consist of two or more Warrantholders present in person or by
proxy at the commencement of business holding in the aggregate not less than 20%
of the total number of Share Purchase Warrants then outstanding provided however
that in the event there are two or more Warrantholders, at least two persons
entitled to vote there at are personally present.

 

- 28 -



--------------------------------------------------------------------------------

(2) If a quorum of Warrantholders is not present within 30 minutes after the
time fixed for holding a meeting, the meeting, if summoned by Warrantholders or
on a Warrantholders’ Request, will be dissolved, but, subject to Section 8.12,
in any other case will be adjourned to the seventh calendar day following the
meeting, at the same time of day and place and no notice of the adjournment need
be given.

 

(3) At the adjourned meeting the Warrantholders present in person or by proxy
will form a quorum and may transact any business for which the meeting was
originally convened notwithstanding the number of Share Purchase Warrants that
they hold.

 

8.5 Power to Adjourn

 

The chairman of a meeting at which a quorum of the Warrantholders is present
may, with the consent of the meeting, adjourn the meeting, and no notice of such
adjournment need be given except as the meeting prescribes.

 

8.6 Show of Hands

 

Every question submitted to a meeting, other than an Extraordinary Resolution,
will be decided in the first place by a majority of the votes given on a show of
hands and, unless a poll is duly demanded as herein provided, a declaration by
the chairman that a resolution has been carried or carried unanimously or by a
particular majority or lost or not carried by a particular majority will be
conclusive evidence of the fact.

 

8.7 Poll

 

(1) On every Extraordinary Resolution, and on every other question submitted to
a meeting on which a poll is directed by the chairman or requested by one or
more Warrantholders acting in person or by proxy, a poll will be taken in such
manner as the chairman directs.

 

(2) Questions other than those required to be determined by Extraordinary
Resolution will be decided by a majority of the votes cast on the poll.

 

8.8 Voting

 

(1) On a show of hands each person present and entitled to vote, whether as a
Warrantholder or as proxy for one or more absent Warrantholders, or both, will
have one vote, and on a poll each Warrantholder present in person or represented
by a proxy duly appointed by instrument in writing will be entitled to one vote
in respect of each Share Purchase Warrant held by such holder.

 

(2) A proxy need not be a Warrantholder.

 

- 29 -



--------------------------------------------------------------------------------

8.9 Regulations

 

(1) The Trustee, or SMTC Canada with the approval of the Trustee, may from time
to time make or vary such regulations as it thinks fit:

 

  (a) for the issue of voting certificates by any bank, trust company or other
depository satisfactory to the Trustee stating that the Share Purchase Warrants
specified therein have been deposited with it by a named person and will remain
on deposit until a specified date, which voting certificates will entitle the
persons named therein to be present and vote at any meeting of Warrantholders
and at any adjournment thereof held before that date or to appoint a proxy or
proxies to represent them and vote for them at any such meeting and at any
adjournment thereof held before that date in the same manner and with the same
effect as though the persons so named in such voting certificates were the
actual holders of the Share Purchase Warrants specified therein;

 

  (b) for the form of instrument appointing a proxy, the manner in which it must
be executed, and verification of the authority of a person who executes it on
behalf of a Warrantholder;

 

  (c) governing the places at which and the times by which voting certificates
or instruments appointing proxies must be deposited;

 

  (d) for the deposit of voting certificates or instruments appointing proxies
at some approved place or places other than the place at which the meeting is to
be held and enabling particulars of such voting certificates or instruments
appointing proxies to be sent by mail, cable, telex or other means of prepaid,
transmitted, recorded communication before the meeting to SMTC Canada or to the
Trustee at the place where the meeting is to be held and for voting pursuant to
instruments appointing proxies so deposited as though the instruments themselves
were produced at the meeting; and

 

  (e) generally for the calling of meetings of Warrantholders and the conduct of
business thereof.

 

(2) Any regulations so made will be binding and effective and the votes given in
accordance therewith will be valid and will be counted.

 

(3) Except as such regulations provide, the only persons who will be recognized
at a meeting as the holders of any Share Purchase Warrants, or as entitled to
vote or, subject to Section 8.10, be present at the meeting in respect thereof,
will be the registered holders of such Share Purchase Warrants or their duly
appointed proxies.

 

8.10 SMTC Canada and Trustee may be Represented

 

SMTC Canada and the Trustee by their respective employees, officers or
directors, and the counsel of SMTC Canada and the Trustee may attend any meeting
of Warrantholders, but will have no vote as such.

 

8.11 Powers Exercisable by Extraordinary Resolution

 

In addition to all other powers conferred on them by the other provisions of
this Indenture, by the Share Purchase Warrants or by law, the Warrantholders at
a meeting will have the power, exercisable from time to time by Extraordinary
Resolution:

 

(a) subject to the agreement of SMTC Canada to assent to or sanction any
amendment, modification, abrogation, alteration, compromise or arrangement of
any right of the Warrantholders or of the Trustee in its capacity as warrant
trustee hereunder, subject to the Trustee’s approval or on behalf of the
Warrantholders against SMTC Canada, whether such right arises under this
Indenture or otherwise and to authorize the Trustee to concur in and execute any
indenture supplemental hereto in connection therewith;

 

- 30 -



--------------------------------------------------------------------------------

  (b) to amend, alter or repeal any Extraordinary Resolution previously passed;

 

  (c) to direct or authorize the Trustee to enforce any obligation of SMTC
Canada under this Indenture or to enforce any right of the Warrantholders in any
manner specified in the Extraordinary Resolution;

 

  (d) to refrain from enforcing any obligation or right referred to in paragraph
(c);

 

  (e) to waive and direct the Trustee to waive any default by SMTC Canada in
complying with any provision of this Indenture, either unconditionally or on any
condition specified in the Extraordinary Resolution;

 

  (f) to appoint a committee with power and authority to exercise, and to direct
the Trustee to exercise, on behalf of the Warrantholders, such of the powers of
the Warrantholders as are exercisable by Extraordinary Resolution;

 

  (g) to restrain any Warrantholder from taking or instituting any suit, action
or proceeding against SMTC Canada for the enforcement of any obligation of SMTC
Canada under this Indenture or to enforce any right of the Warrantholders;

 

  (h) to direct any Warrantholder who, as such, has brought any suit, action or
proceeding, to stay or discontinue or otherwise deal therewith on payment of the
costs, charges and expenses reasonably and properly incurred by him in
connection therewith;

 

  (i) from time to time and at any time to remove the Trustee and appoint a
successor; and

 

  (j) to assent to any compromise or arrangement with any creditor or creditors
or any class or classes of creditors, whether secured or otherwise, and with
holders of any shares or other securities of SMTC Canada.

 

8.12 Meaning of “Extraordinary Resolution”

 

(1) The expression “Extraordinary Resolution” when used in this Indenture means,
subject to the provisions of this Section 8.12 and of Sections 8.15 and 8.16, a
resolution proposed at a meeting of Warrantholders duly convened for that
purpose and held in accordance with the provisions of this Article at which
there are present in person or by proxy Warrantholders holding in the aggregate
not less than 40% of the total number of Share Purchase Warrants then
outstanding and passed by the affirmative votes of Warrantholders who hold in
the aggregate not less than 66 2/3% of the total number of Share Purchase
Warrants then outstanding represented at the meeting and voted on the poll on
the resolution.

 

- 31 -



--------------------------------------------------------------------------------

(2) If, at a meeting called for the purpose of passing an Extraordinary
Resolution, the quorum required by Subsection 8.12(1) is not present within 30
minutes after the time appointed for the meeting, the meeting, if convened by
Warrantholders or on a Warrantholders’ Request, will be dissolved, but in any
other case will stand adjourned to such day, being not less than seven calendar
days or more than 30 calendar days later, and to such place and time, as is
appointed by the chairman.

 

(3) Not less than seven calendar days’ notice must be given to the
Warrantholders of the time and place of such adjourned meeting.

 

(4) The notice must state that at the adjourned meeting the Warrantholders
present in person or by proxy will form a quorum but it will not be necessary to
set forth the purposes for which the meeting was originally called or any other
particulars.

 

(5) At the adjourned meeting the Warrantholders present in person or by proxy
will form a quorum and may transact any business for which the meeting was
originally convened, and a resolution proposed at such adjourned meeting and
passed by the requisite vote as provided in Subsection 8.12(1) will be an
Extraordinary Resolution within the meaning of this Indenture notwithstanding
that Warrantholders holding in the aggregate of not less than 40% of the total
number of Share Purchase Warrants outstanding may not be present.

 

(6) Votes on an Extraordinary Resolution must always be given on a poll and no
demand for a poll on an Extraordinary Resolution will be necessary.

 

8.13 Powers Cumulative

 

Any one or more of the powers, and any combination of the powers, in this
Indenture stated to be exercisable by the Warrantholders by Extraordinary
Resolution or otherwise, may be exercised from time to time, and the exercise of
any one or more of such powers or any combination of such powers from time to
time will not prevent the Warrantholders from exercising such power or powers or
combination of powers thereafter from time to time.

 

8.14 Minutes

 

Minutes of all resolutions passed and proceedings taken at every meeting of the
Warrantholders will be made and duly entered in books from time to time provided
for such purpose by the Trustee at the expense of SMTC Canada, and any such
minutes, if signed by the chairman of the meeting at which such resolutions were
passed or such proceedings were taken, will be prima facie evidence of the
matters therein stated, and, until the contrary is proved, every such meeting in
respect of the proceedings of which minutes have been so made, entered and
signed will be deemed to have been duly convened and held, and all resolutions
passed and proceedings taken thereat to have been duly passed and taken.

 

- 32 -



--------------------------------------------------------------------------------

SMTC Canada shall be provided with, in a timely manner and at its own expense,
copies of any and all resolutions passed at any meeting of the Warrantholders
pursuant to this Section 8.14.

 

8.15 Instruments in Writing

 

Any action that may be taken and any power that may be exercised by
Warrantholders at a meeting held as provided in this Article 8 by way of an
Extraordinary Resolution may also be taken and exercised by Warrantholders who
hold in the aggregate not less than 66 2/3% of the total number of Share
Purchase Warrants at the time outstanding, by their signing, each in person or
by attorney duly appointed in writing, an instrument in writing in one or more
counterparts, and the expression “Extraordinary Resolution” when used in this
Indenture includes a resolution embodied in an instrument so signed.

 

SMTC Canada shall be provided with, in a timely manner and at its own expense,
copies of any and all instruments in writing signed by the Warrantholders
pursuant to this Section 8.15.

 

8.16 Binding Effect of Resolutions

 

Every resolution and every Extraordinary Resolution passed in accordance with
the provisions of this Article at a meeting of Warrantholders will be binding on
all Warrantholders, whether present at or absent from the meeting and whether
voting for or against the resolution or abstaining, and every instrument in
writing signed by Warrantholders in accordance with Section 8.15 will be binding
on all Warrantholders, whether signatories thereto or not, and every
Warrantholder and the Trustee (subject to the provisions for its indemnity
herein contained) will be bound to give effect accordingly to every such
resolution and instrument in writing.

 

8.17 Holdings by SMTC Canada and Subsidiaries Disregarded

 

In determining whether Warrantholders holding the required total number of Share
Purchase Warrants are present in person or by proxy for the purpose of
constituting a quorum, or have voted or consented to a resolution, Extraordinary
Resolution, consent, waiver, Warrantholders’ Request or other action under this
Indenture, a Share Purchase Warrant held by SMTC Canada or by any Affiliate of
SMTC Canada will be deemed to be not outstanding. Upon a request in writing by
the Trustee, SMTC Canada shall provide a certificate of SMTC Canada detailing
the registration and denomination of any Share Purchase Warrants held by SMTC
Canada or by any affiliate of SMTC Canada.

 

ARTICLE 9

SUPPLEMENTAL INDENTURES AND SUCCESSOR CORPORATIONS

 

9.1 Provision for Supplemental Indentures for Certain Purposes

 

From time to time SMTC Canada (when authorized by the directors) and the Trustee
may, subject to the provisions hereof, and will when so directed hereby, execute
and deliver by their proper officers indentures or instruments supplemental
hereto, which thereafter will form part hereof, for any or all of the following
purposes:

 

  (a) setting forth any adjustments resulting from the application of the
provisions of Article 5;

 

- 33 -



--------------------------------------------------------------------------------

  (b) adding hereto such additional covenants and enforcement provisions as in
the opinion of counsel are necessary or advisable, and are not in the opinion of
the Trustee based on the opinion of counsel prejudicial to the rights or
interests of the Warrantholders as a group;

 

  (c) giving effect to any Extraordinary Resolution passed as provided in
Article 8;

 

  (d) making such provisions not inconsistent with this Indenture as are
necessary or desirable with respect to matters or questions arising hereunder,
and are not, in the opinion of the Trustee based on the opinion of counsel,
prejudicial to the rights or interests of the Warrantholders as a group;

 

  (e) adding to, deleting or altering the provisions hereof in respect of the
transfer of Share Purchase Warrants or the exchange of Share Purchase Warrant
Certificates, and making any modification in the form of the Share Purchase
Warrant Certificates provided that any such action in the opinion of counsel
acceptable to the Trustee does not adversely affect the rights of the
Warrantholder;

 

  (f) modifying any provision of this Indenture or relieving SMTC Canada from
any obligation, condition or restriction herein contained, except that no such
modification or relief will be or become operative or effective if in the
opinion of the Trustee, based on the opinion of counsel, it would impair any of
the rights or interests of the Warrantholders or of the Trustee, and the Trustee
may in its uncontrolled discretion decline to enter into any such supplemental
indenture which in its opinion will not afford adequate protection to the
Trustee when it becomes operative; and

 

  (g) for any other purpose not inconsistent with the terms of this Indenture,
including the correction or rectification of any ambiguity, defective or
inconsistent provision, error or omission herein, if in the opinion of the
Trustee based on the opinion of counsel, the rights of the Trustee and of the
Warrantholders, as a group, are not prejudiced thereby.

 

9.2 Successor Corporations

 

In the case of the consolidation, amalgamation, arrangement, merger or transfer
of the undertaking or assets of SMTC Canada as an entirety, or substantially as
an entirety, to another corporation, the successor corporation resulting from
such consolidation, amalgamation, arrangement, merger or transfer (if not SMTC
Canada) will be bound by the provisions hereof and for the due and punctual
performance and observance of each and every covenant and obligation contained
in this Indenture to be performed by SMTC Canada and, will as a condition
precedent to any such transaction, agree to succeed to and be substituted for
SMTC Canada by supplemental indenture in form satisfactory to the Trustee and
executed and delivered to the Trustee with the same effect as closely as may be
possible as if it had been named herein.

 

- 34 -



--------------------------------------------------------------------------------

ARTICLE 10

CONCERNING THE TRUSTEE

 

10.1 Trust Indenture Legislation

 

(1) If and to the extent that any provision of this Indenture limits, qualifies
or conflicts with a mandatory requirement of Applicable Legislation, the
mandatory requirement will prevail.

 

(2) SMTC Canada and the Trustee each will at all times in relation to this
Indenture and any action to be taken hereunder observe and comply with and be
entitled to the benefits of Applicable Legislation.

 

10.2 Trustee’s Authority to Carry on Business

 

The Trustee represents and warrants to SMTC Canada that at the date hereof it is
authorized to carry on the business of a trust company in Toronto, Ontario. If,
notwithstanding the provisions of this Section 10.2, it ceases to be authorized
to carry on such business, the validity and enforceability of this Indenture and
the Share Purchase Warrants issued hereunder shall not be affected in any manner
whatsoever by reason only of such event provided that the Trustee, within 30
days after ceasing to be authorized to carry on such business either becomes so
authorized or resigns in the manner and with the effects specified in Section
10.8.

 

10.3 Rights and Duties of Trustee

 

(1) In the exercise of the rights and duties prescribed or conferred by the
terms of this Indenture, the Trustee will act honestly and in good faith with a
view to the best interests of the Warrantholders, and will exercise that degree
of care, diligence and skill that a reasonably prudent warrant trustee would
exercise in comparable circumstances. Subject to the foregoing, the Trustee
shall not be bound to give any notice or do or take any act, action or
proceeding by virtue of the powers conferred on it hereby unless and until it
shall have been required so to do under the terms hereof; nor shall the Trustee
be required to take notice of any default hereunder, unless and until notified
in writing of such default, which notice shall distinctly specify the default
desired to be brought to the attention of the Trustee and in the absence of any
such notice the Trustee may for all purposes of this Indenture conclusively
assume that no default has been made in the observance or performance of any of
the representations, warranties, covenants, agreements or conditions contained
therein. Any such notice shall in no way limit any discretion herein given to
the Trustee to determine whether or not the Trustee shall take action with
respect to any default.

 

(2) No provision of this Indenture will be construed to relieve the Trustee from
liability for its own negligent act, negligent failure to act, wilful misconduct
or bad faith.

 

(3) The obligation of the Trustee to commence or continue any act, action or
proceeding for the purpose of enforcing any right of the Trustee or the
Warrantholders hereunder is on the condition that, when required by notice to
the Warrantholders by the Trustee, the Trustee is furnished by one or more
Warrantholders with sufficient funds to commence or continue such act, action or
proceeding and indemnity reasonably satisfactory to the Trustee to protect and
hold it harmless against the costs, charges and expenses and liabilities to be
incurred thereby and any loss and damage it may suffer by reason thereof.

 

- 35 -



--------------------------------------------------------------------------------

(4) No provision of this Indenture will require the Trustee to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties or in the exercise of any of its rights or powers unless it is so
indemnified.

 

(5) The Trustee may, before commencing or at any time during the continuance of
any such act, action or proceeding, require the Warrantholders at whose instance
it is acting to deposit with the Trustee the Share Purchase Warrant Certificates
held by them, for which certificates the Trustee will issue receipts.

 

(6) Every provision of this Indenture that relieves the Trustee of liability or
entitles it to rely on any evidence submitted to it is subject to the provisions
of Applicable Legislation, of this Section 10.2 and of Section 10.3.

 

10.4 Evidence, Experts and Advisers

 

(1) In addition to the reports, certificates, opinions and other evidence
required by this Indenture, SMTC Canada will furnish to the Trustee such
additional evidence of compliance with any provision hereof, and in such form,
as is prescribed by Applicable Legislation or as the Trustee reasonably requires
by written notice to SMTC Canada.

 

(2) In the exercise of any right or duty hereunder the Trustee, if it is acting
in good faith, may rely, as to the truth of any statement or the accuracy of any
opinion expressed therein, on any statutory declaration, opinion, report,
certificate or other evidence furnished to the Trustee pursuant to a provision
hereof or of Applicable Legislation or pursuant to a request of the Trustee, if
such evidence complies with Applicable Legislation and the Trustee examines such
evidence and determines that it complies with the applicable requirements of
this Indenture.

 

(3) Whenever Applicable Legislation requires that evidence referred to in
Subsection 10.3(1) be in the form of a statutory declaration, the Trustee may
accept such statutory declaration in lieu of a certificate of SMTC Canada
required by any provision hereof.

 

(4) Any such statutory declaration may be made by any director or officer of
SMTC Canada.

 

(5) The Trustee may act and rely and shall be protected in acting and relying
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, letter, telegram, cablegram or other paper or
document believed by it to be genuine and to have been signed, sent or presented
by or on behalf of the proper party or parties.

 

(6) Proof of the execution of any document or instrument in writing, including a
Warrantholders’ Request, by a Warrantholder may be made by the certificate of a
notary public, or other officer with similar powers, that the person signing
such instrument acknowledged to him the execution thereof, or by an affidavit of
a witness to such execution, or in any other manner that the Trustee considers
adequate.

 

- 36 -



--------------------------------------------------------------------------------

(7) The Trustee may employ or retain such counsel, accountants, engineers,
appraisers, or other experts or advisers as it reasonably requires for the
purpose of determining and discharging its duties hereunder and may pay
reasonable remuneration for all services so performed by any of them, without
taxation of costs of any counsel, and will not be responsible for any misconduct
or negligence on the part of any of them who has been selected with due care by
the Trustee. Any remuneration so paid by the Trustee shall be repaid to the
Trustee in accordance with Section 6.2.

 

(8) The Trustee may act and shall be protected in acting and relying in good
faith on the opinion or advice of or information obtained from any counsel,
accountant or other expert or advisor, whether retained or employed by SMTC
Canada or by the Trustee, in relation to any matter arising in the
administration of the trusts hereof.

 

10.5 Documents, Money, Etc. held by Trustee

 

(1) Any security, document of title or other instrument that may at any time be
held by the Trustee subject to the trusts hereof may be placed in the deposit
vaults of any Canadian chartered bank or deposited for safekeeping with any such
bank.

 

(2) Unless herein otherwise expressly provided, any money so held pending the
application or withdrawal thereof under any provision of this Indenture shall be
deposited in the name of the Trustee in any Canadian chartered bank or trust
company at the rate of interest (if any) then current on similar deposits or may
be invested with the consent of the SMTC Canada in securities issued or
guaranteed by the Government of Canada or a province thereof or in obligations,
maturing not more than one year from the date of the investment, of any Canadian
chartered bank or trust company as SMTC Canada may consent to. All interest or
other income received by the Trustee in respect of such deposits and investments
shall belong to SMTC Canada, as provided for herein.

 

(3) All interest or other income received by the Trustee in respect of such
deposits and investments will belong to SMTC Canada.

 

10.6 Action by Trustee to Protect Interests

 

The Trustee will have power to institute and to maintain such actions and
proceedings as it considers necessary or expedient to protect or enforce its
interests and the interests of the Warrantholders.

 

10.7 Trustee not Required to Give Security

 

The Trustee will not be required to give any bond or security in respect of the
performance of the agency created hereby, the execution of the trusts and powers
of this Indenture or otherwise in respect of the premises.

 

10.8 Protection of Trustee

 

(1) By way of supplement to the provisions of any law for the time being
relating to trustees or agents, it is expressly declared and agreed that:

 

  (a) the Trustee will not be liable for or by reason of, or required to
substantiate, any statement of fact or recital in this Indenture or in the Share
Purchase Warrant Certificates (except the representation contained in Section
10.9 or in the certificate of the Trustee on the Share Purchase Warrant
Certificates), but all such statements or recitals are and will be deemed to be
made by SMTC Canada;

 

- 37 -



--------------------------------------------------------------------------------

  (b) nothing herein contained will impose on the Trustee any obligation to see
to, or to require evidence of, the registration or filing (or renewal thereof)
of this Indenture or any instrument ancillary or supplemental hereto;

 

  (c) subject to Section 10.9 the Trustee will not be bound to give notice to
any person of the execution hereof;

 

  (d) the Trustee will not incur any liability or responsibility whatever or be
in any way responsible for the consequence of any breach by SMTC Canada of any
obligation herein contained or of any act of any director, officer, employee or
agent of SMTC Canada; and

 

  (e) the Trustee shall not be liable or accountable for any loss or damage
whatsoever to any person caused by the performance or failure by it to perform
its responsibilities under this Indenture save only to the extent that such loss
or damage is attributable to the negligence, wilful misconduct or bad faith of
the Trustee.

 

(2) SMTC Canada agrees to indemnify the Trustee and its directors, officers,
employees and agents and save them harmless from all liabilities, losses,
claims, demands, suits, damages, costs and actions which may be brought against
or suffered by it arising out of or connected with the performance by it of its
duties hereunder except to the extent that such liabilities, suits, damages,
costs and actions are attributable to the negligence, wilful misconduct or bad
faith of the Trustee. This provision shall survive the resignation or
termination of the Trustee or the termination of this Indenture.

 

10.9 Replacement of Trustee

 

(1) The Trustee may resign its trust hereunder and be discharged from all
further duties and liabilities hereunder, except as provided in this Section, by
giving to SMTC Canada and the Warrantholders not less than 30 business days
notice in writing or, if a new Trustee has been appointed, such shorter notice
as SMTC Canada accepts as sufficient.

 

(2) The Warrantholders by Extraordinary Resolution may at any time remove the
Trustee and appoint a new Trustee.

 

(3) If the Trustee so resigns or is so removed or is dissolved, becomes
bankrupt, goes into liquidation or otherwise becomes incapable of acting
hereunder, SMTC Canada will forthwith appoint a new Trustee unless a new Trustee
has already been appointed by the Warrantholders.

 

(4) Failing such appointment by SMTC Canada, the retiring Trustee at the expense
of the Company or any Warrantholder may apply to the Ontario Superior Court of
Justice on such notice as the Court directs, for the appointment of a new
Trustee, at the expense of SMTC Canada.

 

- 38 -



--------------------------------------------------------------------------------

(5) Any new Trustee so appointed by SMTC Canada or by the Court will be subject
to removal as aforesaid by the Warrantholders.

 

(6) Any new Trustee appointed under any provision of this Section must be a
corporation authorized to carry on the business of a trust company in Ontario
and, if required by the Applicable Legislation of any other province, in such
other province.

 

(7) On any such appointment the new Trustee will be vested with the same powers,
rights, duties and responsibilities as if it had been originally named herein as
Trustee without any further assurance, conveyance, act or deed, but there will
be immediately executed, at the expense of SMTC Canada, all such conveyances or
other instruments as, in the opinion of counsel, are necessary or advisable for
the purpose of assuring such powers, rights, duties and responsibilities to the
new Trustee provided that, any resignation or termination of the Trustee and
appointment of a successor Trustee shall have executed an appropriate instrument
accepting such appointment and, at the request of SMTC Canada, the predecessor
Trustee, upon payment of its outstanding remuneration and expenses, shall
execute and deliver to the successor Trustee an appropriate instrument
transferring to such successor Trustee all rights and powers of the Trustee
hereunder.

 

(8) On the appointment of a new Trustee, SMTC Canada will promptly give notice
thereof to the Warrantholders.

 

(9) A corporation into or with which the Trustee is merged or consolidated or
amalgamated, or a corporation succeeding to the trust business of the Trustee,
will be the successor to the Trustee hereunder without any further act on its
part or on the part of any party hereto if such corporation would be eligible
for appointment as a new Trustee under Subsection 10.6.

 

(10) A Share Purchase Warrant Certificate certified but not delivered by a
predecessor Trustee may be delivered by the new or successor Trustee in the name
of the predecessor Trustee or successor Trustee.

 

10.10 Conflict of Interest

 

The Trustee represents to SMTC Canada that at the time of the execution and
delivery hereof no material conflict of interest exists between its role as a
fiduciary hereunder and its role in any other capacity and if a material
conflict of interest arises hereafter it will, within 90 days after ascertaining
that it has such material conflict of interest, either eliminate the conflict of
interest or resign its trust hereunder.

 

If any such material conflict of interest exists or hereafter shall exist, the
validity and enforceability of this Indenture and of the Share Purchase Warrants
shall not be affected in any manner whatsoever by reason thereof.

 

- 39 -



--------------------------------------------------------------------------------

The Trustee, in its personal or any other capacity, may buy, lend upon and deal
in securities of SMTC Canada and generally may contract and enter into financial
transactions with SMTC Canada without being liable to account for any profit
made thereby.

 

10.11 Acceptance of Trusts

 

The Trustee hereby accepts the trusts in this Indenture declared and provided
for and agrees to perform them on the terms and conditions herein set forth.

 

ARTICLE 11

GENERAL

 

11.1 Notice to SMTC Canada and Trustee

 

(1) Unless herein otherwise expressly provided, a notice to be given hereunder
to SMTC Canada or the Trustee will be validly given if delivered or if sent by
first class mail, postage prepaid, or if sent by facsimile transmission (receipt
of such transmission is confirmed in writing):

 

(a)   If to SMTC Canada:     SMTC Manufacturing Corporation of Canada     635
Hood Road     Markham, Ontario     L3R 4N6     Attention:   Marwan Kubursi,
Chief Financial Officer     Facsimile:   (905) 479-5326 (b)   If to the Trustee:
    CIBC Mellon Trust Company     320 Bay Street     P.O. Box 1     Toronto,
Ontario     M5H 4A6     Attention:   Vice-President, Client Services    
Facsimile:   (416) 643-5570

 

and any such notice delivered or sent in accordance with the foregoing will be
deemed to have been received on the date of delivery or facsimile transmission
or, if mailed, on the fifth business day following the day of the mailing of the
notice.

 

(2) SMTC Canada or the Trustee, as the case may be, may from time to time notify
the other in the manner provided in Subsection 11.1(1) of a change of address
which, from the effective date of such notice and until changed by like notice,
will be the address of SMTC Canada or the Trustee, as the case may be, for all
purposes of this Indenture.

 

- 40 -



--------------------------------------------------------------------------------

(3) If, by reason of a strike, lockout or other work stoppage, actual or
threatened, involving Canadian postal employees, a notice to be given to the
Trustee or to SMTC Canada hereunder could reasonably be considered unlikely to
reach or likely to be delayed in reaching its destination, the notice will be
valid and effective only if it is delivered to an officer of the party to which
it is addressed or if it is delivered to such party at the appropriate address
provided in Subsection 11.1(1) by confirmed facsimile transmission and any
notice deliver in accordance with the foregoing will be deemed to have been
received on the date of delivery to such officer or if delivered by such
facsimile, on the first business day following the date of the sending of the
notice.

 

11.2 Notice to Warrantholders

 

(1) Unless herein otherwise expressly provided, a notice to be given hereunder
to Warrantholders will be deemed to be validly given if the notice is sent by
ordinary surface or air mail, postage prepaid, addressed to the Warrantholders
or delivered (or so mailed to certain Warrantholders and so delivered to the
other Warrantholders) at their respective addresses appearing on any of the
registers of holders described in Section 3.1 provided, however, that if, by
reason of a strike, lockout or other work stoppage, actual or threatened,
involving Canadian postal employers, the notice could reasonably be considered
unlikely to reach or likely to be delayed in reaching its destination, the
notice will be valid and effective only if it is so delivered or is given by
publication twice in the Report on Business section in the national edition of
The Globe and Mail newspaper.

 

(2) A notice so given by mail or so delivered will be deemed to have been given
on the fifth business day after it has been mailed or on the day which it has
been delivered, as the case may be, and a notice so given by publication will be
deemed to have been given on the day on which it has been published as required.
In determining under any provision hereof the date when notice of a meeting or
other event must be given, the date of giving notice will be included and the
date of the meeting or other event will be excluded. Accidental error or
omission in giving notice or accidental failure to mail notice to any
Warrantholder will not invalidate any action or proceeding founded thereon.

 

11.3 Satisfaction and Discharge of Indenture

 

On the earlier of:

 

  (a) the date by which there has been delivered to the Trustee for exercise or
surrender for cancellation all Share Purchase Warrant Certificates theretofore
certified hereunder; and

 

  (b) the Expiry Time;

 

and if all certificates representing Exchangeable Shares required to be issued
in compliance with the provisions hereof have been issued and delivered
hereunder or to the Trustee in accordance with such provisions, this Indenture
will cease to be of further effect and, on demand of and at the cost and expense
of SMTC Canada and on delivery to the Trustee of a certificate of SMTC Canada
stating that all conditions precedent to the satisfaction and discharge of this
Indenture have been complied with and on payment to the Trustee of the fees and
other remuneration payable to the Trustee, the Trustee will execute proper
instruments acknowledging satisfaction of and discharging this Indenture.

 

- 41 -



--------------------------------------------------------------------------------

11.4 Sole Benefit of Parties and Warrantholders

 

Nothing in this Indenture or the Share Purchase Warrant Certificates, expressed
or implied, will give or be construed to give to any person other than the
parties hereto and the Warrantholders, as the case may be, any legal or
equitable right, remedy or claim under this Indenture or the Share Purchase
Warrant Certificates, or under any covenant or provision herein or therein
contained, all such covenants and provisions being for the sole benefit of the
parties hereto and the Warrantholders.

 

11.5 Discretion of Directors

 

Any matter provided herein to be determined by the directors will be determined
by the directors in their sole discretion, and a determination so made will be
conclusive.

 

11.6 Counterparts and Formal Date

 

This Indenture may be executed in several counterparts, each of which when so
executed will be deemed to be an original and such counterparts together will
constitute one and the same instrument and notwithstanding the date of their
execution will be deemed to be dated as of the Effective Date.

 

11.7 Language

 

The parties hereby request that this Indenture and any related documents be
drawn up and executed only in the English language. Les parties demandent par
les présentes que la présente convention ainsi que tous les documents y
afférents soient rédiges et executés en langue anglaise seulement.

 

11.8 Assignment

 

Subject to Section 9.2 hereof, neither this Indenture nor any right, interest or
obligation hereunder may be assigned by either party without the prior written
consent of the other party and any purported assignment of this Indenture which
does not comply with this Section 11.8 shall be considered null and void.

 

11.9 Benefit of the Agreement

 

This Indenture will enure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties hereto.

 

***********

 

[The remainder of this page intentionally left blank]

 

- 42 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused their respective corporate
seals to be hereunto affixed attested by their signatures.

 

SMTC MANUFACTURING CORPORATION OF CANADA By:  

/s/ Marwan Kubursi

--------------------------------------------------------------------------------

Name:   Marwan Kubursi Title:   Authorized Signatory CIBC MELLON TRUST COMPANY
Per:  

/s/ Warren Jansen

--------------------------------------------------------------------------------

Title   Authorized Signatory Per:  

/s/ Susan Clough

--------------------------------------------------------------------------------

Title   Authorized Signatory

 

- 43 -



--------------------------------------------------------------------------------

SCHEDULE A

 

FORM OF SHARE PURCHASE WARRANT CERTIFICATE

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE JULY 4, 2004.

 

[Legend for all share purchase warrants (the “Legend” referred to in Section 2.8
of the Share Purchase Warrant Indenture.)]

 

THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
OFFERED, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
REGULATION S UNDER THE SECURITIES ACT OR UNLESS REGISTERED UNDER THE SECURITIES
ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. THIS WARRANT MAY NOT BE
EXERCISED BY OR ON BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE
SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

 

[Legend for share purchase warrants and underlying securities held by U.S.
persons (the “U.S. Legend” referred to in Section 2.9 of the Share Purchase
Warrant Indenture)]

 

DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON STOCK EXCHANGES IN CANADA. A NEW CERTIFICATE BEARING NO LEGEND,
DELIVERY OF WHICH WILL CONSTITUTE “GOOD DELIVERY” MAY BE OBTAINED FROM CIBC
MELLON TRUST COMPANY UPON THE DELIVERY TO CIBC MELLON TRUST COMPANY AND THE
CORPORATION OF A DECLARATION TO THE EFFECT THAT (A) THE OFFER OR SALE ARE MADE
IN AN OFFSHORE TRANSACTION, (B) NO DIRECTED SELLING EFFORTS ARE MADE IN THE
UNITED STATES BY THE SELLER, AN AFFILIATE OR ANY PERSON ACTING ON THEIR BEHALF,
AND (C) THE SELLER IS NOT A DEALER OR A PERSON RECEIVING SELLING CONCESSIONS AND
THAT THE SALE OF THE SECURITIES REPRESENTED HEREBY IS BEING MADE IN COMPLIANCE
WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT.

 

[Legend for share purchase warrants and underlying securities held other than by
a U.S. or Canadian Person (the “Non-U.S. Legend” referred to in Section 2.10 of
the Share Purchase Warrant Indenture.)]

 

FOR SHARE PURCHASE WARRANTS ISSUED TO NON-RESIDENTS OF CANADA, THE HOLDER, BY
ITS ACCEPTANCE OF THIS SECURITY, REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT
WILL NOT AND WILL NOT BE ENTITLED TO, DIRECTLY OR INDIRECTLY, SELL OR TRANSFER
SHARE PURCHASE WARRANTS INTO CANADA OR TO RESIDENTS OF CANADA, EXCEPT IN
COMPLIANCE WITH APPLICABLE CANADIAN SECURITIES LAWS. NO SALE OR TRANSFER INTO
CANADA OR TO A CANADIAN RESIDENT WILL BE REGISTERED BY THE TRUSTEE AND ANY
ATTEMPT TO EFFECT SUCH TRANSFER IS INVALID UNLESS MADE IN COMPLIANCE WITH THE
ABOVE-NOTED RESTRICTIONS.”



--------------------------------------------------------------------------------

(FORM OF SHARE PURCHASE WARRANT CERTIFICATE)

 

Certificate No.:                    

 

No. of Share Purchase Warrants:                    

 

Share Purchase Warrants

Exercisable to Acquire

Exchangeable Shares

of

SMTC MANUFACTURING CORPORATION OF CANADA

 

(Incorporated under the Business Corporations Act (Ontario))

 

THIS IS TO CERTIFY THAT, for value received,
                                                                              
                  (the “holder”) is the registered holder of the number of Share
Purchase Warrants (“Share Purchase Warrants”) of SMTC Manufacturing Corporation
of Canada (“SMTC Canada”) specified above and for each Share Purchase Warrant
held is thereby entitled, to be issued fully paid and non-assessable
exchangeable shares (“Exchangeable Shares”) in the capital of SMTC Canada, on
the basis of one Exchangeable Share for each such Share Purchase Warrant,
subject to the limitation referred to below, by surrendering to CIBC Mellon
Trust Company (the “Trustee”) at its principal transfer office in Toronto,
Ontario during the exercise period hereinafter referred to, a certified cheque
or bank draft made payable to SMTC Canada in the amount of the Exercise Price as
hereinafter determined in respect of each Exchangeable Share to be issued, this
Share Purchase Warrant Certificate and a notice of exercise in the form set
forth in Appendix 1 annexed hereto duly completed and executed provided notice
is also sent to SMTC Canada by delivering to it a copy of such documents.

 

Capitalized terms which are not otherwise defined herein shall have the same
meaning as in the share purchase warrant indenture (which indenture, together
with all instruments supplemental or ancillary thereto, is herein referred to as
the “Share Purchase Warrant Indenture”) dated as of March 3, 2004 between SMTC
Canada and the Trustee, as trustee.

 

Surrender of this Share Purchase Warrant Certificate will be deemed to have been
effected only on personal delivery thereof to, or, if sent by mail or other
means of transmission, on actual receipt thereof by, the Trustee at the office
specified above.

 

This Share Purchase Warrant Certificate evidences Share Purchase Warrants of
SMTC Canada issued or issuable under the provisions of the Share Purchase
Warrant Indenture. Reference is made to the Share Purchase Warrant Indenture for
particulars of the rights of the holders of the Share Purchase Warrants and of
SMTC Canada and of the Trustee in respect thereof and of the terms and
conditions upon which the Share Purchase Warrants are issued and held, all to
the same effect as if the provisions of the Share Purchase Warrant Indenture
were herein set forth, to all of which the holder, by acceptance hereof,
assents. To the extent of any inconsistency between the terms of the Share
Purchase Warrant Indenture and the terms of this Share Purchase Warrant
Certificate, the terms of the Share Purchase Warrant Indenture shall prevail.
SMTC Canada will furnish to the holder, on request and upon payment of a
reasonable charge for photocopying and postage, a copy of the Share Purchase
Warrant Indenture.

 

- 2 -



--------------------------------------------------------------------------------

The Share Purchase Warrants evidenced by this Share Purchase Warrant Certificate
may be exercised by the holder until 5:00 p.m. (Toronto time) on March 3, 2009.

 

On and after the date of any exercise of the Share Purchase Warrants evidenced
by this Share Purchase Warrant Certificate, the holder will have no rights
hereunder except to receive certificates representing the Exchangeable Shares
thereby issued to him upon delivery of a certified cheque or bank draft payable
to SMTC Canada in the amount of $1.85 (the “Exercise Price”) in respect of each
Exchangeable Share to be issued, this Share Purchase Warrant Certificate and
duly completed Notice of Exercise as set out on Appendix “1” to the Trustee at
its principal office in Toronto, Ontario. After the Expiry Time, all rights
under any unexercised Share Purchase Warrant evidenced hereby will wholly cease
and terminate and this Share Purchase Warrant Certificate will be void.

 

SMTC Canada will not be obligated to issue any fraction of an Exchangeable Share
on the exercise of any Share Purchase Warrant. To the extent that a holder of
Share Purchase Warrants would otherwise have been entitled to receive, on the
exercise of the Share Purchase Warrants, a fraction of an Exchangeable Share
such rate may only be exercised in respect of such fraction in connection with
another Share Purchase Warrant or Share Purchase Warrants which in the aggregate
entitle the holder to receive a whole number of Exchangeable Shares. If a
Warrantholder is not able to combine Share Purchase Warrants so as to be
entitled to acquire a whole number of Exchangeable Shares the number of
Exchangeable Shares which such Warrantholder is entitled to receive shall be
rounded up to the nearest whole number.

 

The Share Purchase Warrant Indenture provides for adjustments to the number of
Exchangeable Shares issuable upon the exercise of the Share Purchase Warrants
and the Exercise Price in certain events set forth therein.

 

No Exchangeable Share will be issued pursuant to any Share Purchase Warrant if
the issuance of such security would constitute a violation of the securities
laws of any applicable jurisdiction or require SMTC Canada to qualify or
register such Exchangeable Shares in any jurisdiction other than the Qualifying
Jurisdictions.

 

The Share Purchase Warrant Indenture contains provisions making binding on all
holders of Share Purchase Warrants outstanding thereunder resolutions passed at
meetings of such holders held in accordance with such provisions and instruments
in writing signed by holders of a specified majority of all outstanding Share
Purchase Warrants.

 

On presentation at the principal office of the Trustee in Toronto, Ontario,
subject to the provisions of the Share Purchase Warrant Indenture and on
compliance with the reasonable requirements of the Trustee, one or more Share
Purchase Warrant Certificates may be exchanged for one or more Share Purchase
Warrant Certificates of different denominations evidencing in the aggregate the
same number of Share Purchase Warrants as the Share Purchase Warrant Certificate
or Share Purchase Warrant Certificates being exchanged.

 

The Share Purchase Warrants evidenced by this Share Purchase Warrant Certificate
may only be transferred, upon compliance with the conditions prescribed in the
Share Purchase Warrant Indenture, on the register of transfers to be kept at the
principal office of the Trustee in Toronto, Ontario by the holder or his
executors, administrators or other legal representatives or his or their
attorney duly appointed by an instrument in writing in form and execution
satisfactory to the

 

- 3 -



--------------------------------------------------------------------------------

Trustee, and, upon compliance with such requirements and such other reasonable
requirements as the Trustee may prescribe, such transfer will be duly notified
on such register of transfers by the Trustee. Notwithstanding the foregoing,
SMTC Canada will be entitled, and may direct the Trustee, to refuse to record
any transfer of any Share Purchase Warrant on such register if such transfer
would constitute a violation of the securities laws of any jurisdiction or
require SMTC Canada to qualify the Exchangeable Shares for distribution in any
jurisdiction other than the Qualifying Jurisdictions.

 

The holding of this Share Purchase Warrant Certificate will not constitute the
holder a shareholder of SMTC Canada or entitle him to any right or interest in
respect thereof except as otherwise provided in the Share Purchase Warrant
Indenture.

 

This Share Purchase Warrant Certificate will not be valid for any purpose until
it has been certified by or on behalf of the Trustee for the time being under
the Share Purchase Warrant Indenture. Time will be of the essence hereof.

 

In the event that SMTC Canada is unable to obtain a receipt for the Final
Prospectus in a Qualifying Jurisdiction, the Share Purchase Warrants and the
Exchangeable Shares issuable upon the exercise of the Share Purchase Warrants
will be subject to statutory resale restrictions under the applicable securities
legislation of that province. In addition, statutory restrictions will apply to
the resale of such Share Purchase Warrants and such Exchangeable Shares that are
acquired prior to the issuance of receipts for the Final Prospectus by the
securities regulatory authority in the applicable Qualifying Jurisdiction.
Holders are advised to consult their own legal advisors in this regard.

 

*********

 

[The remainder of this page intentionally left blank]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF SMTC Canada has caused this Share Purchase Warrant
Certificate to be signed by its officer duly authorized in that behalf as of
                            , 200    .

 

SMTC MANUFACTURING CORPORATION OF CANADA

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

This Share Purchase Warrant Certificate is one of the Share Purchase Warrant
Certificates referred to in the Share Purchase Warrant Indenture within
mentioned.

 

CIBC MELLON TRUST COMPANY, as Trustee

By:

 

 

--------------------------------------------------------------------------------

   

Authorized Signing Officer

 

- 5 -



--------------------------------------------------------------------------------

APPENDIX 1

 

NOTICE OF EXERCISE

 

To:

   SMTC MANUFACTURING CORPORATION OF CANADA

And To:

   CIBC MELLON TRUST COMPANY

 

The undersigned holder of the Share Purchase Warrants evidenced by the within
Share Purchase Warrant Certificate hereby exercises its right to be issued
Exchangeable Shares of SMTC Manufacturing Corporation of Canada (or such other
securities or property to which such exercise entitles him in lieu thereof or in
addition thereto under the provisions of the Share Purchase Warrant Indenture
mentioned in such Share Purchase Warrant Certificate) that are issuable upon the
exercise of such Share Purchase Warrants, on the terms specified in such Share
Purchase Warrant Certificate and Share Purchase Warrant Indenture and in
connection therewith has enclosed a certified cheque or bank draft payable to
SMTC Canada in an amount equal to $1.85 (or price as adjusted) in respect of
each Exchangeable Share to be issued.

 

The undersigned hereby acknowledges that it is aware that if the said right is
being exercised before the Prospectus Qualification Date (as that term is
defined in the within Share Purchase Warrant Certificate) or if the undersigned
is resident in a jurisdiction other than a Qualifying Jurisdiction (as that term
is defined in the Share Purchase Warrant Indenture), the Exchangeable Shares
received on exercise will be subject to restrictions on resale under applicable
securities legislation.

 

The undersigned hereby acknowledges that this Share Purchase Warrant and the
securities to be issued upon its exercise have not been registered under the
U.S. Securities Act of 1933, as amended, and may not be offered, sold, assigned
or otherwise transferred except in accordance with Regulation S under the
Securities Act or unless registered under the Securities Act or an exemption
from such registration is available. The undersigned hereby further acknowledges
that this Share Purchase Warrant may not be exercised by or on behalf of any
U.S. Person unless registered under the Securities Act or an exemption from such
registration is available.

 

The undersigned hereby irrevocably directs that the said Exchangeable Shares be
issued, registered and delivered as follows:

 

Name(s) in Full

 

Address(es)

 

Number(s) of Exchangeable Shares

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

(Please print full name in which certificates for Exchangeable Shares are to be
issued. If any securities are to be issued to a person or persons other than the
holder, the holder must pay to the Trustee all exigible transfer taxes or other
government charges and sign the Form of Transfer.)



--------------------------------------------------------------------------------

DATED this      day of                     ,             .

 

)                       

 

--------------------------------------------------------------------------------

)                       

Signature of Registered Holder

)                         

)                     

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Witness                                      
                                                )

 

Name of Registered Holder

 

Note: The name of the Registered Holder of this Notice of Exercise must be the
same as the name appearing on the face page of the Share Purchase Warrant
Certificate to which this Appendix is attached.

 

¨ Please check if the Exchangeable Share certificates are to be delivered at the
office where this Share Purchase Warrant Certificate is surrendered, failing
which such certificates will be mailed.

 

Certificates will be delivered or mailed as soon as practicable after the due
surrender of this Share Purchase Warrant Certificate to which this Appendix is
attached.

 

- 2 -



--------------------------------------------------------------------------------

APPENDIX 2

 

FORM OF TRANSFER

 

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers to

 

Name:

    

 

--------------------------------------------------------------------------------

Address:

    

 

--------------------------------------------------------------------------------

 

(such person, the “Transferee”)              Share Purchase Warrants of SMTC
Manufacturing Corporation of Canada (“SMTC Canada”) represented by the attached
Share Purchase Warrant Certificate and does hereby appoint as its attorney with
full power of a substitution to transfer the Share Purchase Warrants on the
appropriate register of the Trustee.

 

If the sale evidenced hereby is being made to a U.S. Person (as such term is
defined in Regulation S to the United States Securities Act of 1933 (the “1933
Act”), the undersigned by the execution of this form of transfer hereby
certifies that such sale does not require registration of the Share Purchase
Warrants being transferred hereby under the 1933 Act and tenders herewith
evidence satisfactory to SMTC Canada to such effect.

 

DATED this      day of                     ,             .

 

)                        

 

--------------------------------------------------------------------------------

)                        

Signature of Transferor

)                          

)                      

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Witness of Transferor must be guaranteed                        )

 

Name of Transferor

Signature of Transferor must be guaranteed by a Canadian chartered bank, a major
Canadian trust company or by a Medallion signature guarantee from a member of a
recognized signature Medallion program    



--------------------------------------------------------------------------------

SCHEDULE “B”

 

FORM OF DECLARATION FOR REMOVAL OF LEGEND

 

TO:

  

The Registrar and Transfer Agent

    

for securities of

    

SMTC Manufacturing Corporation of Canada

 

The undersigned (a) acknowledges that the sale of the securities of SMTC
Manufacturing Corporation of Canada (the “Company”) to which this declaration
relates is being made in reliance on Rule 904 of Regulation S under the United
States Securities Act of 1933, as amended (the “1933 Act”), and (b) certifies
that (1) the undersigned is not an affiliate of the Company as that term is
defined in the 1933 Act, (2) the offer of such securities was not made to a
person in the United States and either (A) at the time the buy order was
originated, the buyer was outside the United States, or the seller and any
person acting on its behalf reasonably believed that the buyer was outside the
United States and obtained written certification from the buyer that it was
outside of the United States, or (B) the transaction was executed in, on or
through the facilities of the Toronto Stock Exchange or any other designated
offshore securities market as defined in Regulation S under the 1933 Act and
neither the seller nor any person acting on its behalf knows that the
transaction has been prearranged with a buyer in the United States, (3) neither
the seller nor any affiliate of the seller nor any person acting on any of their
behalf has engaged or will engage in any directed selling efforts in the United
States in connection with the offer and sale of such securities, (4) the sale is
bona fide and not for the purpose of “washing off” the resale restrictions
imposed because the securities are “restricted securities” (as such term is
defined in Rule 144(a)(3) under the 1933 Act), (5) the seller does not intend to
replace the securities sold in reliance on Regulation S of the 1933 Act with
fungible unrestricted securities, (6) the contemplate sale is not a transaction,
or part of a series of transaction which, although in technical compliance with
Regulation S, is part of a plan or scheme to evade the registration provisions
of the 1933 Act, and (7) the seller is not a dealer or a person receiving
selling concessions. Terms used herein have the meanings given to them by
Regulation S.

 

Dated:                                 

 

 

--------------------------------------------------------------------------------

Name of Seller

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

- 2 -